Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 1 of 46




  EXHIBIT A
           Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 2 of 46

                                                                                                                                   US00873.7961 B2


(12) United States Patent                                                                               (10) Patent No.:                           US 8.737,961 B2
       Ma et al.                                                                                        (45) Date of Patent:                                May 27, 2014

(54) METHOD AND APPARATUS FOR                                                                  2007/0033044 A1                        2, 2007 Yao
        INCREMENTALLY DETERMINING                                                              2008/0227463 A1                         9, 2008 Hizume et al.
                                                                                               2008/0233945 A1                         9, 2008 Gummadi et al. ......... 455,4221
        LOCATION CONTEXT                                                                       2008/0248815 A1                        10, 2008 Busch
                                                                                               2009.0089166 A1                        4/2009 Happonen
(75) Inventors: Yiming Ma, Fremont, CA (US); Rich
                Hankins, San Jose, CA (US); David                                                                       FOREIGN PATENT DOCUMENTS
                Racz, Palo Alto, CA (US)
                                                                                             GB                                2 348 777 B.      10, 2000
(73) Assignee: Nokia Corporation, Espoo (FI)                                                                                     OTHER PUBLICATIONS
(*) Notice:             Subject to any disclaimer, the term of this                          International search report and written opinion for corresponding
                        patent is extended or adjusted under 35                              international application No. PCT/FI2010/050655 dated Dec. 28,
                        U.S.C. 154(b) by 1260 days.                                          2010, pp. 1-12.
(21) Appl. No.: 12/565,573                                                                   Blei, D., et al.: Latent Dirichlet Allocation. Journal of Machine
                                                                                             Learning Research, 2003, pp. 1-30. http://www.cs.princeton.edu/~
                                                                                             blei.?papers/BleiNgJordan2003.pdf.
(22) Filed:             Sep. 23, 2009                                                        Chen, M., et al.: Practical Metropolitan-Scale Positioning for GSM
(65)                       Prior Publication Data                                            Phones. International Conference on Ubiquitous Computing, 2006,
                                                                                             pp.                1-18,          http://www.intel-research.net/Publications/Seattle?
        US 2011 FOOTO863 A1               Mar. 24, 2011                                      10092006 1625 366.pdf.
(51)    Int. C.                                                                                                      (Continued)
        H04M I/66                     (2006.01)                                              Primary Examiner — Kwasi Karikari
        H04M I/68                     (2006.01)
        H04M 3/6                      (2006.01)                                              (74) Attorney, Agent, or Firm — Ditthavong Mori & Steiner,
                                                                                             P.C.
(52)    U.S. C.
        USPC ......................... 455/410; 455/411:455/435.1                            (57)                                       ABSTRACT
(58)    Field of Classification Search
        USPC ....................................... 455/410, 411, 435.1                     Techniques to derive or predict location context for a user of
        See application file for complete search history.                                    a mobile device include receiving signal data that indicates a
                                                                                             set of one or more distinct signal sources from which signals
(56)                       References Cited                                                  are received at the mobile device for each of multiple different
                                                                                             times. The method further comprises determining whether
                   U.S. PATENT DOCUMENTS                                                     the mobile device is moving outside a specified area at a
       5,835,061   A       11/1998    Stewart                                                current time based on the signal data. The method further
       6,414,635   B1       7/2002    Stewart et al.                                         comprises incrementing a count for a stationary state associ
       7,065,446   B2       6, 2006   Chou                                                   ated with the set of one or more distinct signal sources at the
       7,096,030   B2       8, 2006   Huomo                                                  current time, if the mobile device is determined to be not
       7,263.441 B1         8/2007 Janky et al.                                              moving outside the specified area. The method also com
 2002fOO55842 A1            5/2002 Miyazawa                                                  prises delivering a service to the mobile device based on the
 2003/0006911 A1            1/2003 Smith et al. ................... 340.988
 2003, OO14491 A1           1/2003 Horvitz et al.                                            stationary State.
 2003. O182394 A1           9/2003 Ryngler et al.
 2006.0160540 A1            7, 2006 Strutt                                                                                     15 Claims, 23 Drawing Sheets
                                                                                                          300
                                                                                                          MCREMENTAL STATE
                                                                                START )             CAND PREDICTION
                                                          t    RECEIVECURRENTDATA INSIGNALDATASTREAM                  Y-301
                                                               CLASSIFYCURRENTTIMEASMOWINGINOTMOWING                  Y-303
                                                                                             305


                                                                UPDATE                               UPDATE
                                                              STATIONARY                           TRANSiTION         309
                                                                STATES                               STATES

                                                                                                    3
                                                                             UFFICIENTDATE
                                                                           FORPREDICTIONS



                                                                                                        PREDICTNEXT
                                                                                                        TRANSiTION       315
                                                                                                          STATE


                                                                       DELIVERSERVICEBASED ON
                                                                       CURRENTIPREDICTED STATE

                                                                                       37
           Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 3 of 46


                                                         US 8,737.961 B2
                                                                   Page 2

(56)                    References Cited                                Schwaighofer, A., et al.: GPPS: A Gaussian Process Positioning
                                                                        System for Cellular Networks. Advances in Neural Information Pro
                  OTHER PUBLICATIONS                                    cessing Systems, 2003, pp. 1-8, http://books. nips.cc/papers/files/
                                                                        nips 16/NIPS2003 AP02.pdf.
Hightower, J., et al.: Learning and Recognizing the Places We Go.       Walker, D., et al.: Model-Based Document Clustering with a Col
International Conference on Ubiquitous Computing, 2006, pp. 1-18,       lapsed Gibbs Sampler. ACM SIGKDD Conference, 2008, pp. 1-9.
http://www.placelab.org/publications/pubs/beaconprint2005               Office Action for Corresponding Chinese Application No.
placelab.pdf.                                                           201080042213.0, dated Mar. 5, 2014, 9 pages, with English Lan
Otsason, V., et al.: Accurate GSM Indoor Localization. International    guage Summary.
Conference on Ubiquitous Computing, 2005, pp. 1-18, http://www.
placelab.org/publications/pubs/ubicomp2005-indoorGSM.pdf.               * cited by examiner
     Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 4 of 46


U.S. Patent           May 27, 2014         Sheet 1 of 23              US 8,737,961 B2




                                     FIG. 1A

       100                           SERVER
                                      HOST
                                                             134 DATABASE

                      132
                      LOCATION                                                  136
                      CONTEXT                                        USER STATE
                      SERVICE                                          RECORDS



                                                                       N- 107
                                                                       WIRELESS
                    103
                    NETWORK LINK     N 1                                        LINKS
      140 SERVER                                                USEREQUIPMENT
      HOST

                          142                         103
                          LOCATION               LOCATION
                          BASED                   CONTEXT
                          SERVICE                   CLIENT

                                     FIG. 1B

                            se-                     150
                                                                            sh4
                                                                            e
    sh 4              160b                    MOBILE TERMINAL         160C
        't




       a)                                162a                        162b
 GSM BASE STATION            WIFI ACCESS POINT
    Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 5 of 46


U.S. Patent       May 27, 2014      Sheet 2 of 23                 US 8,737,961 B2




                                                            225 STREAM
                             224                        WITH MOVEMENT
                     MOVEMENT DETECTION
                                   TJ -
        221                  226
     ANNOTATION    > INCREMENTAL STATE                 STATE PREDICTION
       MODULE          LEARNING MODULE                     MODULE

                   222 LEARNING                                229
                                                               CURRENT
                                                               PREDICTED
                                                               STATES
                           230 DATABASE
                                                             240
                                                         APPLICATION
                       234 TRANSITION STATES                 AP


                                               242 EXTERNAL APPLICATION
    Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 6 of 46


U.S. Patent          May 27, 2014           Sheet 3 of 23            US 8,737,961 B2




                                        FIG. 2C
    250 STATIONARY STATE RECORD
            251 USER ID/TAG/CONTEXT          258P(DZ)
    252       254a               256a        254b             256b
    STATE     FIRST SET OF       FIRST       SECOND SET OF     SECOND
    ID (=Z)   TRANSMITTERIDS     COUNT       TRANSMITTERIDS    COUNT


                                        FIG. 2D
    260 TRANSITION STATE RECORD 261 USER ID 270 PRIOR STATE AND COUN 29
                        266a
                         TIME                               266b 267b268b
                       CONTEXT          DURATION DURATION
    Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 7 of 46


U.S. Patent         May 27, 2014      Sheet 4 of 23               US 8,737,961 B2



                                   FIG. 3                300
                                                         INCREMENTAL STATE
                                                      C AND PREDICTION

              RECEIVE CURRENT DATA INSIGNALDATA STREAM                   301


              CLASSIFY CURRENT TIME AS MOVING/NOT MOVING                 303




             UPDATE                                 UPDATE
           STATIONARY                             TRANSTION           309
             STATES                                 STATES


                            SUFFICIENT DATA
                           FOR PREDICTIONS




                                                      PREDICT NEXT          315
                                                       TRANSTION
                                                         STATE



                       DELIVER SERVICE BASED ON
                       CURRENTIPREDICTED STATE              313

                                            317
                          NO 65 YES
                                                      END
    Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 8 of 46


U.S. Patent       May 27, 2014       Sheet 5 of 23               US 8,737,961 B2




                            FIG. 4
                                                     400
                                                     MOVEMENT
                                                     DETECTION



         DEFINE CURRENT WINDOWENDING AT CURRENT TIME                 401


      DEFINE PREVIOUS WINDOWENDING BEFORECURRENT TIME                403


                   DETERMINE SIMILARITY OF
              SIGNALDATA STREAM IN TWO WINDOWS                       405

                                            407
                        INDOWSIMLARIT
                         > MOVEMENT
                         THRESHOLD2


           NOT MOVING                         MOVING
                                                             409
    Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 9 of 46


U.S. Patent         May 27, 2014          Sheet 6 of 23               US 8,737,961 B2




                                 FIG. 5                   500
                                                          UPDATE
                                                          STATIONARY
                                                      C STATE

                                                ADD NEW STATIONARY
         ANOTHER STATIONAR                         STATE BASED ON
               STATE?                            TRANSMITTER IDSAT
                                                  CURRENT TIME (VI)




                                          INCLUDESLESS THAN 70%
                                          OF TRANSMITTERIDS INZ


        P(ZVI) = FUNCTION OF
           P(IDk|Z) for k=1,.K



                   P(ZVI)>
              CLUSTER THRESHOLD                       UPDATEZ
                       ?
    Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 10 of 46


U.S. Patent            May 27, 2014        Sheet 7 of 23                 US 8,737,961 B2




                                                                   600
                                                                   UPDATE
        FIG. 6A                                                    TRANSTION
                                                                   STATE

                   DETERMINE Z= MOST RECENT STATIONARY STATE
                                                                            601

                                        E.           603
                                          YES
                                                           605
                                UPDATEDURATIONy
            611                                                      609
         TO STATE (Z2)=Z         <Gs                       FROMSTATE (Z1)=Z
         SETS = (Z1 - Z2)
          AND NULLZ1




                                                           DETERMINEP(SIS) :
         DETERMINE MEAN (u) AND STD (o) OFDURATION IN
            TRANSiTIONSTATES FORTIMEFEATUREB
                     DETERMINE SURVIVAL PROBABILITYP(SSI)
         AS FUNCTION OF NORMALDISTRIBUTION WITH MEAN (u) AND STD (o)

                                      P(NOT TRANSITIONING |SI)
                                             = 1-P(SSI)
                        SUMOFP(TRANSiTIONING TO A DIFFERENT STATES)
                                        = 1 - P(SSI)
                      DISTRIBUTED AMONGDIFFERENT STATES BASED ON DATA
    Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 11 of 46


U.S. Patent       May 27, 2014     Sheet 8 of 23         US 8,737,961 B2




                         FIG. 6B                   650
                                                   TEMPORAL
                                                   FEATURE
                                                   PRECEDENCE




                    GD"
    WEEKEND           WEEKEND
    MORNING          AFTERNOON




                           NOON




                        NON         654b)
                      VACATION
    Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 12 of 46


U.S. Patent       May 27, 2014       Sheet 9 of 23                    US 8,737,961 B2




                                                           700
                                                           PREDICT NEXT
                                                      C STATIONARY STATE




                                     DETERMINENUMBERM OF TIME TICKS
                                       SINCE LAST STATIONARY STATE:
                                                   m = (t-tO) ITICK

                                                   FOR j= 1 TOm
                                           P(S) = MAX (P(Sk|S-1, y, B)
                                               WHERE SO =(ZO-ZO)
                                                   AND St E Sm




                      DETERMINE NUMBERX OF TIME TICKS
                             TOFUTURE TIME t):
                                 X=(tX-tO) ITICK

                                 FOR x = 1 TO X
                          P(SX) = MAX (P(Sk|SX-1, y, B)
                              WHERE SO =(ZO-ZO)
                                         ..............................r.
                                                                   703
    Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 13 of 46


U.S. Patent       May 27, 2014         Sheet 10 of 23           US 8,737,961 B2




                             FIG. 7B
                                                    750
                                                   VITERBPATH
                                                   AMONG
                                                   TRANSiTION
                                                C STATES

                                                        773a
                       ZO-ZO
                     ZO-ZO; 0.3




       752 TIME
    Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 14 of 46


U.S. Patent         May 27, 2014       Sheet 11 of 23          US 8,737,961 B2




                              FIG. 8A
                                                        800
                                                        LOCATION
                                                        CONTEXT
                                                        CLIENT
                                                        DATA




                             FIG. 8B

       850 CONTEXT SERVER INTERFACE

        852 USER ID AND CONTEXT

        854
        LIST OF
        TRANSMITTERIDS
    Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 15 of 46


U.S. Patent       May 27, 2014    Sheet 12 of 23        US 8,737,961 B2
    Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 16 of 46


U.S. Patent       May 27, 2014    Sheet 13 of 23        US 8,737,961 B2




                             FIG. 9B
    Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 17 of 46


U.S. Patent       May 27, 2014    Sheet 14 of 23        US 8,737,961 B2




                                                          FIG. 10A




                                                          FIG. 10B




                                     1070 O
    Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 18 of 46


U.S. Patent       May 27, 2014    Sheet 15 Of 23                US 8,737,961 B2




                                        (110                       FIG. 11A
                                      EastEEEEErrrrle E.
                                                          ses     1 1 15
                                         seek 11
                                                   1113




          X.




          YS

          s




                                                                   FIG. 11B
                                                                1165
    Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 19 of 46


U.S. Patent          May 27, 2014         Sheet 16 of 23    US 8,737,961 B2




                                                                FIG. 12A




                                                                FIG. 12B




                     S.             SSS             &ses:
              1254           C- 202
    Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 20 of 46


U.S. Patent       May 27, 2014    Sheet 17 Of 23        US 8,737,961 B2
    Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 21 of 46


U.S. Patent                          May 27, 2014   Sheet 18 of 23   US 8,737,961 B2




                                                                      FIG. 13C




                              *-

                       ·(_: *,_* *




      _…–<xz&=*ºTaez                    1302
    Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 22 of 46


U.S. Patent        May 27, 2014   Sheet 19 Of 23        US 8,737,961 B2




    S

                                                           FIG. 14A
    S S.




    S; &


    s   s
            &




            s:S.

        s S.
                                                           FIG. 14B
        R s:S.

        S. SS
    Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 23 of 46


U.S. Patent       May 27, 2014          Sheet 20 of 23   US 8,737,961 B2




                                 FIG. 15

          S.S.




          $3.

     3   0.0025




                             (R. SS
          1504                   1502
    Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 24 of 46


U.S. Patent       May 27, 2014          Sheet 21 of 23              US 8,737,961 B2



  FIG. 16


                    1680                   1684
                                           o                    1690
                   LOCAL                 INTERNET             INTERNET
                  NETWORK                SERVICE
                                         PROVIDER



                                 1678
                 1682            NETWORKLINK                         1692
                 HOST                                               SERVER



                         1670
                  COMMUNICATION
                     INTERFACE
                                                             1608
                                                           STORAGE
                         1604                               DEVICE
                        MEMORY


                         1602                                1620
                   PROCESSOR                              APPLICATION
                                                           SPECIFICIC

                         1606
                    READ ONLY
                     MEMORY




                    1616
                    o                          1612                  1614
                  PONTING                                            o
                   DEVICE                  INPUT DEVICE             DISPLAY
    Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 25 of 46


U.S. Patent       May 27, 2014    Sheet 22 of 23        US 8,737,961 B2




    FIG. 17



       1700 y

                   PROCESSOR
                       1703




                                    MEMORY
                                      1705
    Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 26 of 46


U.S. Patent              May 27, 2014     Sheet 23 of 23                    US 8,737,961 B2




     FIG. 18
   MOBILESTATION




        AUDIO
      INTERFACE
        CODEC

                   al
                   s
                   -
                   ?
      7 VC          a.
                   re
                    f
     1811 1845     C
                   CO
                   e


        MEMORY
                                        Keyboard           Battery Interface
                                                                 &
                                                            Power Control
          Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 27 of 46


                                                         US 8,737,961 B2
                                 1.                                                                          2
           METHOD AND APPARATUS FOR                                         at a mobile device for each of a plurality of different times.
          INCREMENTALLY DETERMINING                                         The apparatus further comprises means for determining
               LOCATION CONTEXT                                             whether the mobile device is moving outside a specified area
                                                                            at a current time of the plurality of different times based on the
                        BACKGROUND                                          signal data. The apparatus further comprises means for incre
                                                                            menting a count for a stationary state associated with the set
   Service providers (e.g., wireless, cellular, etc.) and device            of one or more distinct signal Sources at the current time, if the
manufacturers are continually challenged to deliver value and               mobile device is determined to be not moving outside the
convenience to consumers by, for example, providing com                     specified area. The apparatus further comprises means for
pelling network services. A popular application is delivering          10
                                                                            delivering a service to the mobile device based on the station
services to a user of a wireless device based on the device's
                                                                            ary state.
location, and many mobile devices include Global Position                      According to another embodiment, an apparatus compris
ing System (GPS) receivers that provide geolocation of the                  ing at least one processor, and at least one memory including
device to about 30 meter accuracy. While suitable for many                  computer program code, the at least one memory and the
purposes, there are problems delivering services based on              15
                                                                            computer program code configured to, with the at least one
GPS data. One problem is that the power consumption in
continuously monitoring on-device GPS is high. It is still not              processor, cause the apparatus to receive signal data that
possible for most of the mobile phones to continuously trace                indicates a set of one or more distinct signal sources from
a user for more than a relatively short period (e.g., 3 hours)              which signals are received at a mobile device for each of a
without charging. A second problem is that the storage cost                 plurality of different times. The apparatus is also caused to
for storing GPS traces is also high. A third problem is that it             determine whether the mobile device is moving outside a
is still not efficient and effective to derive a context for a user,        specified area at a current time of the plurality of different
e.g., at or near a usual spot (such as cafe, gym, work or home)             times based on the signal data. The apparatus is also caused to
based on determining similarity of different GPS traces. It is              increment a counter for a stationary state associated with the
desirable to derive context, such as “work' or "lunch' or              25   set of one or more distinct signal sources at the current time,
“recreation, to be used to tailor network services. However,                if the mobile device is determined to be not moving outside
current techniques for deriving location context from geolo                 the specified area. The apparatus is also caused to initiate
cation data are computationally intensive and do not scale                  delivery of a service to the mobile device based on the sta
well to thousands of users of the service.                                  tionary state.
                                                                       30      According to another embodiment, a method comprises
            SOME EXAMPLE EMBODIMENTS                                        facilitating access to, including granting access rights for, a
                                                                            user interface configured to receive signal data that indicates
   Therefore, there is a need for an approach to derive or                  a set of one or more distinct signal sources from which signals
predict location context for a user of a mobile device, or both,            are received at a mobile device for each of a plurality of
that scales well to many users, such as incrementally deter            35   different times. The method further comprises facilitating
mining location context.                                                    access to, including granting access rights for, a user interface
   According to one embodiment, a method comprises receiv                   that delivers a service to the mobile device based on a station
ing signal data that indicates a set of one or more distinct                ary state associated with a set of one or more distinct signal
signal sources from which signals are received at a mobile                  sources at a time when the mobile device is determined to be
device for each of a plurality of different times. The method          40   not moving outside a specified area based on the signal data.
further comprises determining whether the mobile device is                     Still other aspects, features, and advantages of the inven
moving outside a specified area at a current time of the plu                tion are readily apparent from the following detailed descrip
rality of different times based on the signal data. The method              tion, simply by illustrating a number of particular embodi
further comprises incrementing a count for a stationary state               ments and implementations, including the best mode
associated with the set of one or more distinct signal sources         45   contemplated for carrying out the invention. The invention is
at the current time, if the mobile device is determined to be not           also capable of other and different embodiments, and its
moving outside the specified area. The method also com                      several details can be modified in various obvious respects, all
prises delivering a service to the mobile device based on the               without departing from the spirit and scope of the invention.
stationary State.                                                           Accordingly, the drawings and description are to be regarded
   According to another embodiment, a computer-readable                50   as illustrative in nature, and not as restrictive.
storage medium carrying one or more sequences of one or
more instructions which, when executed by one or more                              BRIEF DESCRIPTION OF THE DRAWINGS
processors, cause an apparatus to receive signal data that
indicates a set of one or more distinct signal sources from                   The embodiments of the invention are illustrated by way of
which signals are received at a mobile device for each of a            55   example, and not by way of limitation, in the figures of the
plurality of different times. The apparatus is also caused to               accompanying drawings:
determine whether the mobile device is moving outside a                        FIG. 1A is a diagram of a system capable of incrementally
specified area at a current time of the plurality of different              determining location context, according to one embodiment;
times based on the signal data. The apparatus is further caused                FIG. 1B is a diagram of distinct signal sources from which
to increment a count for a stationary state associated with the        60   signals are received at a mobile terminal, according to one
set of one or more distinct signal sources at the current time,             embodiment;
if the mobile device is determined to be not moving outside                   FIG. 2A is a diagram of a signal data stream, according to
the specified area. The apparatus is also caused to delivering              one embodiment;
a service to the mobile device based on the stationary state.                 FIG. 2B is a diagram of the components of a location
   According to another embodiment, an apparatus comprises             65   context service module, according to one embodiment;
means for receiving signal data that indicates a set of one or                FIG. 2C is a diagram of a stationary state record, according
more distinct signal sources from which signals are received                to one embodiment;
         Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 28 of 46


                                                     US 8,737,961 B2
                              3                                                                         4
  FIG. 2D is a diagram of a transition state record, according         skilled in the art that the embodiments of the invention may be
to one embodiment;                                                     practiced without these specific details or with an equivalent
   FIG. 3 is a flowchart of a process for incrementally deter          arrangement. In other instances, well-known structures and
mining location context, according to one embodiment;                  devices are shown in block diagram form in order to avoid
   FIG. 4 is a flowchart of a process to detect movement for           unnecessarily obscuring the embodiments of the invention.
the process of FIG. 3, according to one embodiment;                       FIG. 1A is a diagram of a system 100 capable of incremen
   FIG. 5 is a flowchart of a process to incrementally update a        tally determining location context, according to one embodi
stationary state for the process of FIG. 3, according to one           ment. This embodiment does not require the excessive power
embodiment;                                                            consumption, storage, computational resources or user
   FIG. 6A is a flowchart of a process to incrementally update    10   involvement of prior art approaches.
a transition state for the process of FIG. 3, according to one            To address this problem, instead of predicting the exact
embodiment;                                                            geo-coordinates where a user is about to go, System 100 of
   FIG. 6B is a diagram of precedence for multiple temporal            FIG. 1A introduces the capability to predict the location state
features, according to one embodiment;                                 that the user is probably transiting to or from. As used herein,
   FIG. 7A is a flowchart of a process to predict the next        15   each location state for a user refers to a set of one or more
transition state for the process of FIG. 3, according to one           anchoring points/regions in space, and the context is gleaned
embodiment;                                                            from those anchoring points or user comments or communi
   FIG. 7B is a diagram of a Viterbi path among most probable          cations when associated with those anchoring points. The
transition states, according to one embodiment;                        prediction task results in a sequence of predicted location
   FIG. 8A is a diagram of location context data at a client           states for a given time window after a query is made. By
process, according to one embodiment;                                  Solving this problem accurately and efficiently, a set of new
   FIG. 8B is a diagram of location context interface at a             location based services (LBS) are enabled, which can smartly
server process, according to one embodiment;                           recommend information to a user based on his/her current and
   FIG.9A and FIG.9B are maps of transmitter coverage for              future location states.
GSM cells and WiFi access points, respectively, according to      25     In certain embodiments, an Incremental Location-State
Some embodiments;                                                      Acquisition and Prediction (iLoc) framework is provided to
  FIG. 10A is a graph of a ratio of moving periods to non              address the prediction problem by utilizing the sensor infor
moving periods for a mobile terminal, according to one                 mation on a user's mobile device. ILoc incrementally learns
embodiment;                                                            the location states by constantly monitoring the signal envi
   FIG. 10B is a graph of number of stationary states for a       30   ronment of the mobile device. Learning and prediction mod
mobile terminal accumulated incrementally over time,                   ules are tightly integrated into one single framework. As a
according to one embodiment;                                           result, iLoc is capable of updating location-states continu
   FIG. 11A and FIG. 11B are graphs of cumulative distribu             ously, and simultaneously predicting future location states.
tion function of most frequent stationary states for a mobile             As shown in FIG. 1A, the system 100 comprises mobile
terminal accumulated incrementally over time for GSM cells        35   user equipment (UE) 101 having connectivity to server host
and WiFi access points, respectively, according to some                130 and server host 140 via a communication network 105.
embodiments;                                                           By way of example, the communication network 105 of sys
   FIG. 12A and FIG. 12B are graphs of time to build prob              tem 100 includes one or more networks such as a data net
ability models of transition states compared to other                  work (not shown), a wireless network (not shown), a tele
approaches, for GSM cells and WiFi access points, respec          40   phony network (not shown), or any combination thereof. It is
tively, according to some embodiments;                                 contemplated that the data network may be any local area
   FIG. 13A through FIG.13D are graphs of prediction accu              network (LAN), metropolitan area network (MAN), wide
racy for moving and non-moving transition states for GSM               area network (WAN), a public data network (e.g., the Inter
cells and WiFi access points, respectively, according to some          net), or any other Suitable packet-switched network, such as a
embodiments;                                                      45   commercially owned, proprietary packet-switched network,
   FIG. 14A and FIG. 14B are graphs of number of predic                e.g., a proprietary cable or fiber-optic network. In addition,
tions made for different minimum thresholds for probability            the wireless network may be, for example, a cellular network
of occurrence of a stationary state (called min Support),              and may employ various technologies including enhanced
according to some embodiments;                                         data rates for global evolution (EDGE), general packet radio
   FIG. 15 is a graph of average time to make a prediction for    50   service (GPRS), global system for mobile communications
moving and non-moving mobile terminals for GSM cells and               (GSM), Internet protocol multimedia subsystem (IMS), uni
WiFi access points, according to some embodiments;                     versal mobile telecommunications system (UMTS), etc., as
   FIG. 16 is a diagram of hardware that can be used to                well as any other Suitable wireless medium, e.g., microwave
implement an embodiment of the invention;                              access (WiMAX), Long Term Evolution (LTE) networks,
   FIG. 17 is a diagram of a chip set that can be used to         55   code division multiple access (CDMA), wideband code divi
implement an embodiment of the invention; and                          sion multiple access (WCDMA), wireless fidelity (WiFi),
   FIG. 18 is a diagram of a mobile terminal (e.g., handset)           satellite, mobile ad-hoc network (MANET), and the like.
that can be used to implement an embodiment of the inven                  The UE 101 is any type of mobile terminal or portable
tion.                                                                  terminal including a mobile handset, station, unit, device,
                                                                  60   multimedia tablet, Internet node, communicator, desktop
        DESCRIPTION OF SOME EMBODIMENTS                                computer, laptop computer, Personal Digital Assistants
                                                                       (PDAs), or any combination thereof. It is also contemplated
   A method and apparatus for incrementally determining                that the UE 101 can support any type of interface to the user
location context are disclosed. In the following description,          (such as “wearable' circuitry, etc.). The UE 101 communi
for the purposes of explanation, numerous specific details are    65   cates with the network 105 using one or more wireless links
set forth in order to provide a thorough understanding of the          107. An example mobile terminal is described in more detail
embodiments of the invention. It is apparent, however, to one          below with reference to FIG. 18. The server host 130 or server
         Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 29 of 46


                                                       US 8,737,961 B2
                              5                                                                          6
host 140 is any mobile or fixed terminal; and each communi               received from distinct signal sources. Such as signals that
cates with the network 105 through a network link 103 that               form wireless links 107. As used herein, the term stationary
may be wired or wireless.                                                wireless transmitter refers to any wireless transmitter used for
   The mobile UE 101 includes a location context client pro              wireless communications, which persists in one location for
cess 103 and the server host 130 includes a location context             an extended period of time that is long compared to the time
service process 132 to determine the location context of the             for determining the location context of a mobile terminal,
UE 101. This location context is then provided to other net              e.g., persists in one location for more than about a week.
work applications, such as location based service process 142            Although various embodiments are described with respect to
on server host 140. The location context service 132 employs             wireless fidelity (WiFi) access points and global system for
a database 134 with one or more user state records 136,             10   mobile communications (GSM) base stations, it is contem
described in more detail below.                                          plated that the approach described herein may be used with
  By way of example, the UE 101 and host 130 or host 140                 other wireless communication transmitters, such as any of the
communicate with each other and other components of the                  transmitters used for network communications described
communication network 105 using well known, new or still                 with reference to communications network 105.
developing protocols. In this context, a protocol includes a set    15      FIG. 1B is a diagram of stationary wireless transmitters
of rules defining how the network nodes within the commu                 from which signals are received simultaneously at a mobile
nication network 105 interact with each other based on infor             terminal, according to one embodiment. The mobile terminal
mation sent over the communication links The protocols are               150 is an example of mobile UE 101. It is assumed for
effective at different layers of operation within each node,             purposes of illustration that the mobile terminal 150 is a
from generating and receiving physical signals of various                cellular telephone that communicates with GSM base sta
types, to selecting a link for transferring those signals, to the        tions, and includes a WiFi network card that communicates
format of information indicated by those signals, to identify            with any WiFi access points within range. As depicted in FIG.
ing which software application executing on a computer sys               1B, the mobile terminal is within range of, and therefore
tem sends or receives the information. The conceptually dif              exchanges data packets with, three GSM base stations 160a,
ferent layers of protocols for exchanging information over a        25   160b, 160c (collectively referenced hereinafter as GSM base
network are described in the Open Systems Interconnection                stations 160) of a cellular telephone network. The mobile
(OSI) Reference Model.                                                   terminal is also within range of and therefore may exchange
   Communications between the network nodes are typically                data packets with, two WiFi access points 162a, 162b (col
effected by exchanging discrete packets of data. Each packet             lectively referenced hereinafter as WiFi access points 162)
typically comprises (1) header information associated with a        30   connected to the Internet.
particular protocol, and (2) payload information that follows               According to an illustrated embodiment, the location con
the header information and contains information that may be              text client 103 continuously samples the signal fingerprints
processed independently of that particular protocol Often, the           from a user's mobile terminal 101. At each fixed sampling
data in the payload for the particular protocol includes a               time interval (e.g., 30 seconds), it samples the signals
header and payload for a different protocol that is said to be      35   received from all wireless transmitters in range and sends data
encapsulated in the lower layer protocol.                                indicating the transmitters of those signals to the location
   Processes executing on various devices, such UE 101 and               context service 132. For example, two signal fingerprints/
server host 130 or server host 140, often communicate using              vectors are sampled: the GSM cell identifiers; and the WiFi
the client-server model of network communications. The cli               access point identifiers, (e.g., a service set identifier (SSID)
ent-server model of computer process interaction is widely          40   which is the name of a wireless local area network (WLAN)).
known and used. According to the client-server model, a                  The signal fingerprints are sent to the location context service
client process sends a message including a request to a server           132 in a signal data stream of one or more data packets.
process, and the server process responds by providing a ser                 FIG. 2A is a diagram of a signal data stream 200, according
vice. The server process may also return a message with a                to one embodiment. The signal data stream 200 includes a
response to the client process. Often the client process and        45   first time field 201a, and a first signal data field 203a, fol
server process execute on different computer devices, called             lowed by a second time field 201b and a second signal data
hosts, and communicate via a network using one or more                   field 203, followed by subsequent fields indicated by ellipsis
protocols for network communications. The term "server' is               209. In some embodiments, the information in the time field
conventionally used to refer to the process that provides the            201a, 201b and others indicated by ellipsis 209 (collectively
service, or the host on which the process operates. Similarly,      50   referenced hereinafter as time field 201) is inferred from the
the term "client' is conventionally used to refer to the process         time that the data is received; and the time field 201 is omitted
that makes the request, or the host on which the process                 from the signal data stream 200. Each signal data field 203a,
operates. As used herein, the terms “client' and “server” refer          203b and others indicated by ellipsis 209 (collectively refer
to the processes, rather than the hosts, unless otherwise clear          enced hereinafter as signal data field 203) holds data that
from the context. In addition, the process performed by a           55   indicates identifiers for one or more distinct signal sources
server can be broken up to run as multiple processes on                  within range for one or more types (e.g., WiFi or GSM) of
multiple hosts (sometimes called tiers) for reasons that                 wireless communications. For example, the signal data field
include reliability, Scalability, and redundancy, among others.          203 holds data for GSM base Stations 160 and WiFi access
A well known client process available on most nodes con                  points from which signals are received simultaneously at
nected to a communications network is a World Wide Web              60   mobile terminal 150.
client (called a “web browser,” or simply “browser') that                   Any method may be used to indicate the wireless transmit
interacts through messages formatted according to the hyper              ter identifiers (IDs) in the signal data field 203. For example,
text transfer protocol (HTTP) with any of a large number of              in some embodiments, the code for the letters and numerals of
servers called World WideWeb (WWW) servers that provide                  each ID are explicitly included. In some embodiments the
web pages.                                                          65   identifiers are of variable length are hashed to a fixed length
   According to the illustrated embodiment, location context             number of bits. In some embodiments, a binary vector is
for the UE 101 is derived, at least in part, from signals                defined with a vector position for each wireless transmitter
          Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 30 of 46


                                                        US 8,737,961 B2
                                 7                                                                         8
encountered, with vector size increasing over time. A Zero in                 The user input is anything input by the user that is passed to
a vector position indicates the corresponding transmitter is               the location context server, including any response to prompts
not in range of the UE 101 at a particular time, while a one               for identifying the user's current location, to anything the user
indicates it is in range. In some embodiments the vector is                does or says at the mobile device, including applications
included in the signal data field 203. In some embodiments, a              opened and closed. For example, in some embodiments,
list of the non-zero positions of the vector is indicted in the            when a primary stationary state is identified, as described in
signal data field 203. The vector may beformed at the location             more detail below, the user is prompted to label the user's
context client 103 before transmission or by the location                  current location with a word or phrase that can be used to tag
context service 132 upon receipt. In general, the contents of a            the associated Stationary state. In some embodiments, the
single signal data field at time intervali, is a set represented by   10   user's messages or voice calls are monitored while the user is
vector vi of one or more wireless transmitter identifiers O,               in one of the primary stationary states, and the words are
C.9.                                                                       mined to derive a context for the stationary state. For example
                                                                           if the user repeatedly says or writes text indicating “working
      vi=Cik for k=1, Ki,                                                  out,” “aerobics.” “exercise, etc. then it is deduced that the
where Kiis the number of wireless transmitter IDs received at         15   stationary State is associated with a gym.
the mobile terminal at time interval i.                                       The annotation module 221 takes the user input data 210
   While mobile terminal 150 is not moving substantively,                  forwarded by the location context client 103 and determines
e.g., not moving outside a limited or otherwise specified area,            a notation, label or tag, or some combination, to attach to a
the identifiers indicated by successive signal data fields 203             stationary or transition state determined by the learning mod
are similar (changing slightly, for example, if one or more                ule 222. The annotation component is responsible for con
WiFi access points powers up or powers down or the user                    necting the user tagged States to the learned States. Thus, the
moves to different locations within an apartment). When                    output states information can have more semantic informa
mobile terminal 150 is moving substantively, however, the                  tion attached (e.g., “at home” or “at work”). In embodiments
identifiers indicated by successive signal data fields 203                 using a passive mode, a server can listen to the content pushed
change more dramatically and are therefore less similar.              25   out from a mobile device (e.g., micro-blogging). Based on the
When a mobile terminal is frequently not moving with similar               content, the location tagging information can be derived. In
sets of transmitter IDs, those similar sets define a stationary            embodiments using an active mode, the user is prompted or
state, e.g., a limited area where the user of the mobile terminal          polled for information. For example, these embodiments
has a tendency to stay. Transition states are defined by a fixed           prompt the user to confirm different location tags when the
transition time interval (tick), an initial stationary state (From    30   system believes the user is in a stationary state of some
State) and a final stationary state (To State); and include states         importance. The system only needs to ask very few questions
in which the initial and final states are the same stationary              to the user, which makes the polling approach very feasible
state. Thus a stationary state that persists for the tick, which           and less annoying to the user. In some embodiments, the
most stationary states do, is a member of the set of all possible          annotation module 221 is omitted.
transition states. In some embodiments, the transition time           35      In some embodiments, the signal data stream 200 includes
interval (tick) is the same as the sampling time interval for              an occasional GPS geo-location that can be used to determine
determining whether a mobile terminal is moving. In general,               which particular location is associated with the stationary
however, the tick (e.g., about 10 minutes) is longer than the              state and further provide context. For example, a street
sampling time interval (e.g., 30 seconds to 2 minutes).                    address can be determined for the gym at or near the GPS
   FIG. 2B is a diagram of the components of a location               40   location associated with the stationary state tagged with the
context service module 220, according to one embodiment.                   gym label. In some embodiments, the location context service
Module 220 is one embodiment of location context service                   module sends a request to the location context client 103 to
process 132. It is contemplated that the functions of these                capture a GPS position and include it in the signal data
components may be combined in one or more components or                    stream, for example while the mobile terminal is determined
performed by other components of equivalent functionality             45   to be in a stationary State. By using only occasional GPS
on the same or different devices, computers or chipsets,                   geo-locations, the power, memory and computational
including on host 130, host 140 or UE 101. In this embodi                  resources of the mobile terminal are not as heavily burdened
ment, the location context service module 220 includes an                  as prior approaches that depend on GPS for predicting future
annotation module 221, a learning module 222 and a predic                  user locations.
tion module 228, as well as an application programming                50     The learning module 222 includes a movement detection
interface API 240 for other applications to request and receive            module 224, an incremental state learning module 226 and a
the current and predicted location states of a mobile device.              database 230 with stationary states data structure 232 for each
The output from the learning module 222 is a signal data                   user and transition states data structure 234 for each user.
stream with movement classification 225 and a database 230                 Thus database 230 is an embodiment of database 134, while
of stationary and transition states. The output from the learn        55   user State records 136 are implemented as stationary states
ing module 222 is used by the state prediction module 228 to               data structure 232 and transition states data structure 234. The
provide the current or predicted states, or both, 229 to the               functions provided by each of these modules and data struc
external application API 240. Thus the location context ser                tures are described in more detail in the following diagrams
vice module 220 accepts user input 210 and the signal data                 and flowcharts.
stream 200, and provides current and future location states           60      FIG. 2C is a diagram of a stationary state record 250,
229 to one or more external applications 242. For example,                 according to one embodiment. The stationary state record 250
the location context service module 220 determines that the                is one record in the stationary states data structure 232. The
user is currently at work but is about to leave for lunch; and             stationary state record 220 includes user ID/TAG/Context
passes this information to an external application 242, like               field 251, a state ID field 252, a probability field 258, and one
location based service 142. Such as a marketing service that          65   or more fields holding sets of transmitter IDs, e.g., first set of
provides restaurant coupons to a user going to lunch in the                transmitter IDs field 254a, second set of transmitter IDs field
vicinity of a Subscribing restaurant.                                      254b and others indicated by ellipsis 259 (collectively refer
         Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 31 of 46


                                                       US 8,737,961 B2
                                                                                                        10
enced hereinafter as transmitter set fields 254), and one or              tion field 267a, field 266b and others indicated by ellipsis 269
more count fields, e.g., first count field 256a, second count             (collectively referenced hereinafter as mean duration fields
field 256b and others indicated by ellipsis 259 (collectively             267), and one or more duration standard deviation (STD)
referenced hereinafter as count fields 256).                              fields, e.g., STD duration field 268a, field 268b and others
   The userID/tag/context field 251 holds data that indicates             indicated by ellipsis 269 (collectively referenced hereinafter
the user (each user is expected to have different stationary and          as STD duration fields 268).
transition states and patterns of change). In some embodi                   The user ID field 261 holds data that indicates the user
ments, the user ID/tag/text field 251 includes data that indi             (each user is expected to have different stationary and transi
cates a tag provided by the user, e.g. "work, or context                  tion states and patterns of change). The From State ID field
determined by other means, e.g., from analysis of messages           10
                                                                          262 holds data that indicates the unique identifier Z1 for the
or GPS geo-location.                                                      stationary state at the beginning of the time tick. The To State
   The state ID field 252 holds data that provides a unique               ID field 264 holds data that indicates the unique identifier Z2
identifier Z for the stationary state, e.g. an index into the             for the stationary state at the end of the time tick.
stationary states data structure or a sequence number that
restarts for each user or mobile device.                             15      Each time context field 266, e.g., time context field 266a,
  Each transmitter set field 254, e.g., transmitter set field             holds data that indicates a temporal feature. Such as weekend
254a, holds data that indicates one or more distinct signal               or workday, morning or afternoon or night, associated with
Sources, such as wireless transmitter IDs received simulta                the beginning of the time tick. Several temporal features can
neously at the user's mobile terminal, e.g., the value of one             be defined. A temporal feature has a fixed number of domain
vector vi received when the service determines that the                   values, which represent some semantic concepts of time. For
mobile terminal is not. Each count field 256, e.g., count field           example, a feature can have morning, afternoon, evening as
256a, holds data that indicates the number of sample intervals            its domain values. In Table 1, a set of example temporal
for which that particular set of transmitter IDs was received             features are listed which are used in an example embodiment.
simultaneously. A different but similar set of transmitter IDs            Each temporal feature has a unique ID; each value of a feature
determined to correspond to the same stationary state is             25   also has a unique ID that serves as a bin into which data is
included in a different transmitter set field 254, e.g., transmit         accumulated. In the illustrated embodiment, for purposes of
ter set field 254b, with its corresponding count field, e.g.,             illustration, very general features are defined. It is anticipated
256b.                                                                     that more domain specific features can be easily added in
   The wireless transmitters indicated may be stationary or               other embodiments.
non-stationary transmitters. Using non-stationary transmitter        30
(e.g., Bluetooth) involves a step to localize these transmitters.                                     TABLE 1
In some embodiments, mined stationary states from station                                      Example Temporal Features
ary transmitters (e.g., GSM, WiFi) are used to partition the
non-stationary transmitters (e.g., Bluetooth or other ad-hoc                  Temporal
networks). From these partitions, non-stationary transmitters        35       Feature ID     Bin Value ID          Temporal Value
can be identified which have good location sense (e.g., always                TF1            B1                    Morning
appears when a user is in the office state) or context (e.g., in a                           B2                    Afternoon
particular automobile). After this step, the localized non                                   B3                    Night
                                                                              TF2            B4                    Weekend
stationary transmitters are used in Some embodiments for the                                 B5                    Non-weekend
purpose of determining stationary states or transition states or     40
                                                                              TF3            B6                    Weekend Morning
associated contexts or some combination.                                                     B7                    Weekend Afternoon
  As described in more detail below, a determination is made                                 B8                    Weekend Night
                                                                              TF4            B9                    Vacation
whether two different sets of distinct signal sources (e.g.,                                 B10                   Non-vacation
transmitter IDs) are similar; and, in some embodiments, this
determination is made based on the posterior probability             45
(probability based on past history) of finding a particular                 Each mean duration field 267, e.g., mean duration field
transmitter ID given a particular stationary state. This prob             267a, holds data that indicates mean duration in a transition
ability is represented by the symbols P(ID/z). This value can             state. Any method may be used to indicate the mean duration.
be determined by sorting the transmitter IDs in the fields 254            In some embodiments, the mean duration field includes a
and adding the counts for each set in which the ID appears and       50   count of how many occurrences of the transition in the current
dividing by the sum of the counts in the count fields 256. Thus           time context are observed so that duration can be updated by
an ID that appears in every set will have a probability of                discounting the latest observed transition duration by it rela
100%, while an ID that appears in a few sets will have a                  tive contribution to the overall count. Each STD duration field
smaller probability. In some embodiments, the probability for             268, e.g., STD duration field 268a, holds data that indicates a
each transmitter ID in the stationary state is updated when the      55   standard deviation of durations to accomplish a transition
stationary state record 250 is updated, and the updated value             state. Any method may be used to indicate the STD duration.
is stored in the probability field 258.                                   In some embodiments keeping the number of duration obser
   FIG. 2D is a diagram of a transition state record 260,                 vations in the mean duration field 267, the STD duration field
according to one embodiment. The transition state record 260              268 indicates a sum of durations squared, which can be
is one record in the transition states data structure 234. The       60   updated with each new duration Squared. The standard devia
transition state record 260 includes user ID field 261, a From            tion can be computed from the Sum of the durations squared
State ID field 262, a To State ID field 264, and a prior state and        along with the number of observations and mean value, the
count field 270. The record 260 also includes one or more                 latter two indicated in the mean duration field 267.
time context fields, e.g., time context field 266a, field 266b              A particular transition state can be observed at different
and others indicated by ellipsis 269 (collectively referenced        65   times and thus can be associated with more than one time
hereinafter as time context fields 266). The record 260 also              context. Thus, in Some embodiments a different temporal
includes one or more mean duration fields, e.g., mean dura                feature value is included in a different time context field, e.g.,
           Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 32 of 46


                                                       US 8,737,961 B2
                             11                                                                           12
field 266b, with its corresponding mean duration field, e.g.,             least between weekends and non-weekends, so that data over
267b, and STD duration field 268b.                                        a significant portion of a week, such as about three days to
  As described in more detail below, a determination is made              about five days, are deemed Sufficient to make predictions. In
of the probability of a different transition state given a current        other embodiments, other durations are sufficient. For
transition state and previous distributions of changes among         5    example, for emergency or military workers one day may be
transition states. Thus, in some embodiments, the transition              considered sufficient to make predictions. Step 311 includes
state record 260 includes the prior state and count field 270.            determining whether there is any desire for predicting future
The prior state and count field 270 holds data that indicates             states, e.g., because an external application 242 has requested
the transition state (e.g., za to Zb) observed just before the            a prediction out to a certain query time. If there is no request
transition state (Z1 to Z2) indicated by fields 262 and 264. The     10   from any external application for prediction of a future state,
prior state and count field 270 also includes data that indicates         then, in some embodiments, step 311 determines that there is
how many times that previous state (e.g., Za to Zb) was                   not sufficient data for a prediction.
observed just prior to the current transition state. This data               If data is not sufficient to make predictions, then in step 313
from every transition state record can be used to determine the           a service is delivered to a user based on the current or most
posterior probability of distributions among different transi        15   recent transition state or stationary state. For example, an
tion states. That data can be fit with a mathematical model in            external application 242 queries the location context service
Some embodiments, such as a multinomial fit, well known in                220 through application API 240 for the most recent station
the art.                                                                  ary state, or the transition state that is based on the most recent
  Although records are shown above as contiguous blocks of                stationary state, and delivers a coupon to the user's mobile
data with particular fields in a particular order for purposes of         terminal based on that state.
illustration, in other embodiments one or more fields or                     If there is sufficient data to make predictions, then in step
records or portions thereof may be arranged in the same or                315 Zero or more predictions of future transition states are
different order on the same or different portions of a database           made, including any transition states that maintain the same
on one or more network nodes.                                             stationary state. In an illustrated embodiment, step 315 is
  FIG. 3 is a flowchart of a process for incrementally deter         25   performed by determining the most probable transition state
mining location context, according to one embodiment. In                  at a future time based on the posterior probability of one or
one embodiment, the location context service module 220                   more transition states changing to a different transition state
performs the process 300 and is implemented in, for instance,             during a tick, as described in more detail below with reference
a chip set including a processor and a memory as shown FIG.               to FIG. 7A. In some embodiments, step 311 and step 315 are
17, a mobile terminal shown in FIG. 18 or general purpose            30   performed by the state prediction module 228.
computer shown in FIG. 16. Although particular steps are                     If it is determined in step 317 that conditions are satisfied
shown in FIG. 3 and subsequent flowcharts (FIG. 4, FIG. 5,                for ending the determination of current and future states, the
FIG. 6A and FIG. 7A) in a particular order for purposes of                process 300 ends. Otherwise the process continues at step
illustration, in other embodiments one or more steps are omit             301.
ted or performed in a different order or overlapping in time, in     35      FIG. 4 is a flowchart of a process to detect movement for
series or in parallel, or additional steps are added, or the              step 303 of the process 300 of FIG. 3, according to one
process is changed in some combination of ways.                           embodiment. The process 400 is directed to detecting
   In step 301, current data in the signal data stream is                 whether the mobile terminal appears to be moving, while
received. For example, signal data 203b in signal data stream             accounting for the possibility that the population of transmit
200 is received from mobile terminal 150 of a particular user.       40   ters may change somewhat even when a mobile terminal is
In step 303, the mobile terminal of the user is classified as             stationary. The basic idea is that if terminal is not moving
moving or not moving at the current time. In an illustrated               much, the corresponding signal fingerprints should remain
embodiment, step 303 is performed based on determining                    relatively similar to each other. The signal data stream is
similarity of transmitter IDs at the current and a previous               partitioned into a sliding set of fixed length time windows
time, as described in more detail below with reference to FIG.       45   (e.g., 10 minutes) ending at the current time. The two most
4. In some embodiments, steps 301 and 303 are performed by                recent time windows for an input signal data stream are deter
the movement detection module 224 of the learning module                  mined. A similarity function M defined over the interval 0 to
222.                                                                      1 is evaluated on these two windows. A classifier is then built
   In step 305 it is determined, whether the mobile terminal is           by imposing a movement threshold valuet on the outcome
currently moving, based on the classification performed in           50   of the similarity function.
step 303. If not, then in step 307, a stationary state record is             In step 401, a current window is defined of one or more
updated. In an illustrated embodiment, step 307 is performed              contiguous signal data fields 203 from the signal data stream
based on the posterior probability of finding the transmitter             200 ending at the current time. In step 403 a previous window
IDs in a particular state, as described in more detail below              is defined having the same number of contiguous signal data
with reference to FIG. 5. After the stationary state is updated,     55   fields, but ending at a time earlier than the current time. Each
or if it is determined in step 305that the mobile terminal of the         window therefore has w signal data fields. In some embodi
user is currently moving, then in step 309 data for a transition          ments, the two windows overlap and include Some signal data
state of the user is updated. In an illustrated embodiment, step          fields in both windows. In an illustrated embodiment, the
309 is performed based on the posterior probability of a                  previous window defined in step 403 ends on the last signal
transition state duration for a given temporal feature, as           60   data field before the first signal data field of the current win
described in more detail below with reference to FIG. 6A. In              dow defined in step 401. In some embodiments, each window
some embodiments, step 305 and step 307 and step 309 are                  includes only one signal data field.
performed by the incremental state learning module 226.                      In step 405 a similarity measure is determined for the signal
   In step 311, it is determined whether there is sufficient              data fields 203 in the two windows. Any similarity measure
historical data collected to make predictions of future transi       65   may be used. In an illustrated embodiment using GSM and
tion states. For example, in Some embodiments, different                  WiFi streams, the similarity function is defined using cosine
movements are expected on different days of the week, or at               similarity, commonly used by many information retrieval
         Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 33 of 46


                                                       US 8,737,961 B2
                             13                                                                           14
systems. For the two time windows, the observations are                   field 258 of the stationary state record. Essentially, in step 507
grouped into 2 vectors v1 and V2, respectively. Where i is an             the incremental state learning module 226 computes the pos
index for the current sample time, the current window signal              terior distribution of P(Zvi). Each input can be decomposed
V1=vi, vi-1, . . . , Vi-w; and the previous window signal                 into a set of feature-value pairs, also called attribute-value
V2-vi-w-1, vi-w-2 . . . vi-2w. The cosine similarity can             5    pairs. For example, a WiFi signal input at timetican have a set
then be defined by Equation 1.                                            of Ki WiFi IDs represented as IDk, k=1 to Ki and can be
                                                                          treated as a binary feature. The posterior distribution can be
                                                                          estimated as given by Equation 2.
   In step 407, the similarity of the two windows is compared
to a movement threshold T. If the similarity is greater than         10
                                                                                    II-1,P(IDklzi)                                       (2)
the threshold, then in step 411 the classifier determines that
the mobile terminal is not moving. Otherwise, in step 409 the             where Z is the number of stationary states in the set Z. The
classifier determines that the mobile terminal is moving. After           conditional independent assumption that P(viz)-II,              P
classification, the process ends; and control passes to step 305          (IDklz) is similar to the Naive Bayes (NB) condition. It is a
of process 300.                                                      15   reasonable assumption since sensor features (e.g., WiFi
   FIG. 5 is a flowchart of a process 500 to incrementally                SSIDs), very often, are independently installed. This assump
update a stationary state in step 307 for the process of FIG. 3,          tion works when each P(IDklz) is not equal to Zero; otherwise
according to one embodiment. At the start of process 500 a                the likelihood probability for the input vector Pr(viz)
current vector vi of wireless transmitter IDs is provided for             becomes 0. This is handled using two different consider
updating a stationary state. When the first vector of wireless            ations. In a first scenario, if a large portion (e.g., 70%) of the
transmitter IDs is received, there are no stationary states; that         transmitter IDs in a input vector vi are missing from a cluster
is, the set Z of Stationary states is empty. The set grows as             Z, then the likelihood probability for that cluster P(Zvi)
stationary States are learned incrementally over time.                    becomes 0. In the second scenario, only a small portion of the
   In step 501, it is determined whether there is another sta             terms in the input vector are missing, given a stationary State
tionary state to compare to the current vector vi. If not, then in   25   Z. Each of the missing terms IDk is assigned with a small
step 503, a new stationary state based on the vector vi is added          probability. This way, the overall likelihood will remain non
to the stationary states data structure, e.g., as a new stationary        Zero. In experiments, described in more detail below, each
state record 250. For example, the very first vector vi when the          missing IDk is assigned a value equal to a reciprocal of the
mobile terminal is not moving is added as the first filed in the          size of stream inputs observed so far.
first stationary state record 250. A stationary state ID Z is        30      Thus, in the illustrated embodiment, to evaluate Equation
formed and stored in field 252, the wireless transmitter IDs in           2, in step 521, the next IDk in vi is obtained. In step 523, it is
vi are stored in field 254a, and a count of 1 is stored in field          determined whether the P(IDklz)=0, e.g., because that par
256a. The probability field 258 is updated for a 100% prob                ticular wireless transmitter ID has not before been observed in
ability of finding each transmitter ID in vi, given stationary            the current state Z. If so, then in step 525 a small non-zero
state Z. The update process is then complete; and control            35   value is assigned to the P(IDklz), e.g., the reciprocal of the
passes to step 309 in FIG. 3 to update a transition state.                size of the signal data stream up to the current time. In step
   If another stationary state exists, then in step 505 the sta           527, it is determined if vi includes less that 70% of the
tionary state record for that stationary state Z is retrieved. In         transmitter IDs already detected in stationary state Z. If so,
step 507 the probability P(Zvi) is determined that the next               then control passes to step 531 to set the value of P(Zvi)=0, to
stationary state is the stationary state given the current vector    40   ensure that the record for the current stationary state Z is not
vi of transmitter IDs.                                                    updated.
   In step 509, it is determined if that probability P(Zvi) is               If it is determined that P(IDklz) is not equal to Zero in step
greater than a cluster thresholdt. If so, then in step 511, the           523, or that vi includes 70% or more of the transmitter IDs in
stationary state record is updated, i.e., the current vector is           Z, then control passes to step 529 to determine if there is
added to the cluster of transmitter ID sets associated with the      45   another IDk in vi. If so, control passes back to step 521 to get
stationary state. In an example embodiment, the cluster                   the nextIDk in vi. Otherwise P(IDklz) is non-zero for all k=1
threshold is a 10% probability. Thus is this embodiment, a                to Ki, and Equation 2 can be evaluated. In step 533 P(Zvi) is
probability of the current state Z given the current vector vi            determined using Equation 2, which is a function of the
greater than 10% causes the current state to be updated to                P(IDkz) for k=1 to Ki.
include the set of transmitter IDs in vector vi.                     50      FIG. 6A is a flowchart of a process 600 to incrementally
  In step 511 the stationary state record is updated. For                 update a transition state for step 309 of the process of FIG. 3,
example, the vector vi is matched to one of the sets of trans             according to one embodiment. The transition states provide
mitter IDs in transmitter set field 254. If an exact match is             the capabilities for performing temporal prediction, such that
found, then the associated count is incremented. If not, then a           given the past observations of transition states, the future
new transmitter set field 254 is added to the record with the        55   transition states can be predicted. There are two types of
exact set of transmitter IDs in vector vi, and its associated             transitions: self-transition; and transition from two different
count field is set to indicate 1. In some embodiments, prob               stationary states. In a transitional model, the transition state
ability field 258 is also updated to indicate the new values for          space Sincludes all the possible pair of stationary states (i.e.,
P(IDIZ). The update process then ends, and control passes to              S={(za-zb) for a, b=1, Z}). The process starts by evaluating
step 307.                                                            60   the significance of the last known stationary state Z. The
   If it is determined in step 509 that the probability P(Zvi) is         probability P(Z) is also known as support for the stationary
not greater than the threshold t, then control passes back to             state. If the Support of the stationary state is bigger than a
step 501, described above, to determine if there is another               predefined minimum support, it is regarded as significant.
stationary State record already in the database.                          Different minimum Support settings are evaluated in the
   In an illustrated embodiment, in step 507, the probability        65   described embodiments. It is assumed for purpose of illustra
P(Zvi) is estimated based on the individual probabilities of              tion that the minimum support is 1%. If the stationary state is
each transmitter ID of vigiven the stationary state, as found in          significant (e.g., has a probability greater than the minimum
         Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 34 of 46


                                                             US 8,737,961 B2
                               15                                                                    16
Support), and if the Subject is on the move, at the point of                With the assumption of time feature independence, Equa
recording the destination is not known yet. The information of           tion 2 can be expanded using Equation 3.
the From State and time context information is cached. Once
the subject reaches a stationary state, if the cached From State
is not empty, a transition involving different stationary states    5
is updated. Otherwise, a self-transition is updated.                     To estimate the values of P(sisi.Y.Bb), first the probability
   Given the time and transitional information, the probabili            P(sisi.Y.Bb), also known as survival probability, is estimated.
ties of the next transition state given the previous transition          The survival probability means the probability that the sub
state, P(si+1|si), are updated using the temporal features and           ject stays in the same transitional state si at the next time tick.
past observations according to Equation 3.                          10   A normal distribution with meanLand standard deviation O is
                                                                         used to model a given observed distribution of duration values
                                                                         from Y, as given by Equation 4.
where Y represents the time duration for staying in si. A set of
B temporal features is obtained (B1 . . . BB). The temporal
feature-value pairs are not allowed to include each other, as       15   An example illustrates the process. It is assumed for purposes
described in more detail below with reference to a precedence            of illustration that the subject is in a transition state S1 at time
graph; and thus, they can be assumed to be conditionally                 ti. From the past data, for a time feature value of Bj (e.g.,
independent.                                                             TF1B1:Morning), it is known that the subject transitions to
   To allow the assumption of conditional independence, the              another state S2, S3 etc. in 20 minutes on average (i.e., LL 20)
dependencies are removed using a precedence graph. Given a               with standard deviation of 5 minutes (i.e., O=5). If the subject
time instance ti, it is possible to have multiple matching               has already stayed in s1 for 25 minutes, the probability of
temporal feature-value pairs. It is desirable to select only             remaining in S1 reduces to 16%, which also means that the
those that are discriminative or important. The precedence               probability of changing to another transition state is 84%.
graph encodes the importance relationships. The graph                    Knowing the survival probability, the total probability of
defines a partial-order for all the temporal feature-value pairs.   25   going to other transitional states P(Szsisi.Y. Bb) is known as
FIG. 6B is a diagram of precedence for multiple temporal                 the remaining probability=1-survival probability. Depend
features, according to one embodiment. The precedence                    ing on the meaning of si, probability of transiting to other
graph 600 has a node for each value of each feature. The nodes           transitional states is computed differently. In a first situation,
for the values for the first feature are morning node 651a               si represents moving from one stationary state Z1 to a differ
representing B1 from Table 1, afternoon node 651b represent         30   ent stationary state Z2. Since the destination is specified,
ing B2 and night node 651c representing B3. The nodes for                P(szsisi.Y.Bb) represents the probability of reaching Z2 (i.e.,
the values for the second feature are weekend node 652a                  s=(Z2-Z2)). In a second situation, if sirepresents staying in a
representing B4, and non-weekend node 652b representing                  stationary state, then P(szsisi.Y.Bb) represents the total prob
B5. The nodes for the values for the third feature are weekend           ability of changing to other transitional states, given by Equa
morning node 653a representing B6, weekend afternoon                35   tion 5
node 653b representing B7 and weekend night node 653c
representing B8. The nodes for the values for the fourth                          P(Szsilsi,Y, fib)=y is P(S-sqlsi,Y, (3.b)               (5)
feature are vacation node 654a representing B9, and non                  If it is known that si is about to transit to sq, the duration of
vacation node 654b representing B10. The nodes above domi                staying at si becomes irrelevant, and hence P(S-sqlsi.Y. Bb))
nate connected nodes below, e.g., are more useful descrip           40   equals to P(s-sqlsi,fb), which can be modeled by a multino
tions that include and replace the less useful description.              mial distribution fit to historical data. The parameters of the
   With the precedence graph, the time instance ti can be                distribution can be maintained in the database 230, e.g., in one
better characterized. Table 2 illustrates the process of extract         or more transition state records 260, when new observations
ing the time features.                                                   arrive.
                            TABLE 2
                                                                    45      Thus in process 600, depicted in FIG. 6A, the most recent
                                                                         stationary state Z is determined in step 601. In step 603, it is
                    Temporal Feature extraction.                         determined if P(Z) is greater than the minimum Support
                                                                         (S-min). If not, a transitional State from this stationary state is
                                             Extracted Bin               not sufficiently important, and the process ends without
Time            Matched Bin Value IDs        Value                  50   updating a transitional state. Otherwise the duration Y is incre
8AM Jan-09-09    Morning, Non-Vacation}      {Morning                    mented by the tick time (e.g., 10 minutes). In step 607 it is
8AM Jan-10-09    Morning, Weekend            {Weekend Morning            determined whether the mobile terminal is moving based on
                Morning, Non-vacation}                                   the moving classification received from the movement detec
8AM Jan-12-09    Morning, Vacation           {Vacation                   tor. If so, then the From State (Z1) is set equal to the last
                                                                    55   stationary state Z. The precise transition state is unknown
First the time instance is matched to all possible temporal              because the mobile terminal has not yet arrived at the To State,
feature-value pairs. The precedence graph is checked to                  and the process ends.
eliminate those values that have been dominated. For                        If it is determined in step 607 that the mobile terminal is not
example, 8 A.M. on the Jan. 9th is a normal work day morn                moving, then in step 611, the To State (z2) is known as the
ing, it matches two feature-value pairs (TF1B1:Morning and          60   current stationary state Z and is set equal to that value. In step
TF4B10:Nonvacation). Since Morning is more discrimina                    613, it is determined whether the From State has been set. If
tive than Non-vacation, Morning has higher precedence and                not, Z1 is null and control passes to step 615 to set the current
is used as the final time feature bin value extracted. In the end        transition state sito the self-transition with the From State the
of the extraction process, only a set of one or more important           same as the To State z2, both equal to Z. If the From State had
feature-value are left to represent the time interval from leav     65   been set, then Z1 is not null and in step 617 the transition state
ing stationary From State (Z1) and arriving at stationary To             si is set to the transition from state Z1 to Z2=Z. The From State
State (z2).                                                              Z1 is set to null. In either case, control passes to step 619 to
         Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 35 of 46


                                                       US 8,737,961 B2
                               17                                                                        18
update the transition State si with duration Y, current time              Z2 is unknown, so si is also unknown. The last self-transi
feature f3. In some embodiments the duration is restarted, e.g.,          tional state is known at a previous time to, and is represented
set to Zero; thus, a self transition will always have duration            as so. In this case, the prediction starts from the last self
equal to the tick time. In some embodiments, the self transi              transitional state. The time interval from the last stationary
tion duration is not reset to Zero until the mobile terminal is           state is made discrete into a set of time ticks (e.g., 10 minutes
classified as moving again.                                               each). Based on the first-order Markov assumption, the most
   In step 621 the probability of the next transition state given         probable transition is assumed at each step, which is an imple
the current transition state P(slsi) is determined to support             mentation of the well-known Viterbialgorithm to compute
predictions. Then the process ends and control passes to step             the most probable transitional state at query time ti. The
311 of process 300 in FIG. 3.                                        10   Viterbialgorithm is a dynamic programming algorithm for
   In the illustrated embodiment, step 621 includes steps 623             computing the Viterbi path, which corresponds to a sequence
to step 631. In step 623 the mean Land standard deviation O               of transitional state sequence with maximum probability. At
of duration in the transition state si for time feature B is              query time ti, there are m time ticks from last stationary state.
determined, e.g., extracted from field 267 and field 268 in               The best transition state at time tihas a probability of P=max
transition state record 260. In step 625the survival probability     15   (P(sm)). The states at each earlier time ticki can be defined as:
P(silsi) is determined based on Land O, e.g. using Equation 4.            P(s)=max(P(sils-1)). For the starting state so, the following
In step 627 it is determined whether the current state si is a            is set: P(s0=(z0-z0))=1 and P(s0z(z0-z0))=0 since it starts
self-transition state in which Z1=Z2. If not, then in step 629 the        from a self-transition in a known stationary state Z0. In FIG.
probability of returning to the most recent stationary State              7A, current time ti is simplified as current time t; and si is
(not transitioning) is determined as the remaining probability            represented as St.
1-P(silsi), and the process ends.                                            Thus in step 705, the most recent stationary state Z0 and the
   If it is determined in step 627 that the current state si is a         associated time to are determined. In step 707 it is determined
self-transition state in which Z1=Z2, then duration does not              if the movement detector has classified the mobile terminal as
matter and control passes to step 631 to determine the likely             moving. If not, then si-(z0-Z0), and step 701 is complete.
transitions to different stationary states based on historical       25     If it is determined in step 707 that the movement detector
distribution of transition state changes. For example a multi             has classified the mobile terminal as moving, then in step 711,
nomial distribution is fit to the historical data based on the            the number of time ticks since the last stationary State is
prior state and counts in field 270 in each transition state              determined using Equation 7.
record 260. This distribution is used to apportion the remain                   m=(ti-tO)/tick                                            (7)
ing probability 1-P(silsi) among the other possible transition       30
states Sq, where qzi, and the process ends.                               In step 713 the most probable transition state is determined at
   FIG. 7A is a flowchart of a process 700 to predict the next            each time tick, e.g., ji=1 to m, according to Equation 8.
transition state for step 315 of the process 300 of FIG. 3,
according to one embodiment. Given a prediction time win
dow that includes X number of time ticks after current tickti,       35   Where max is an operator that returns the maximum value of
the prediction task can be formalized as P(si--1 . . . si                 a set of values indicated in the argument. For a given transi
Xls0 . . . si), which represents the past transition state obser          tion state sj-1 of duration Y and time feature B, there is a finite
vations so...si and future observations si--1 ... six. Directly           probability of remaining in the same transition state and a
estimating this probability distribution is not feasible since            finite or Zero probability of changing to each of one or more
the space for storing the joint distribution is overly burden        40   different transition states. These state are represented in
some. In the illustrated embodiments, the first-order Markov              Equation 8 as sk, k=1 to S (the total number of transition
chain assumption is made. Such that the probability of observ             states). The max operator compares all these probabilities,
ing transition state si+1 at time tick ti+1 is only conditionally         many of which are Zero, and selects the most probable one as
dependent on the transition state si atti. The prediction task            si. At the last time step, the most probable current transition
can then be simplified and effectively performed as given by         45   state si=St is computed and step 701 is complete.
Equation 6.                                                                  In step 703 the entire Viterbi path into the future is returned,
                                                                          not just the transition state at the end time tX. Given the query
                                                                          end time tX, the time is divided from the last known stationary
   The first-order Markov assumption is reasonable since in               state Z0 (or the current transition state si) again into a discrete
the practical situations, the locations where the mobile termi       50   number (represented by the number X) of time ticks (e.g., 10
nal is about to go are highly associated with the current                 minutes), and output the transition state sequence with the
location, but less so for the previous locations. Since an effi           maximum probability. Thus in step 721 the number X of ticks
cient process for computing Pr(si+1|si) has been described                is determined using Equation 9.
above in step 621, the prediction task becomes feasible. The                    X=(tX-tO) tick                                            (9)
prediction task in process 700 is separated into two sub-tasks.      55
The first task in step 701 is to predict the most probable                And in step 723, the most probable sequence of transition
transitional state si at current time ti. The second task in step         state is determined at each time tick, e.g., j-1 to X, according
703 is to predict the most probable state sequence for the                to Equation 8, above.
future time window X.                                                        FIG. 7B is a diagram 750 of a Viterbi path among most
   In step 701, there are two possible scenarios considered. In      60   probable transition states, according to one embodiment.
the first scenario, at the point of prediction ti, the movement           Time increases to the right as indicated by time axis 752. A
detection module 224 does not detect any movements; and the               particular time is represented by a vertical line segment at the
incremental state learning module 226 indicates one of the                discrete time t0760, time t1761, time t2 762 and time tX 763.
stationary states Zi. Therefore, the transitional state represents        The distribution of transition states at each time are repre
a self-transition si (Zi-Zi). In the second scenario, the move       65   sented by nodes, e.g. node 770 at time t0, nodes 771a, 771b,
ment detection module 224 reports the mobile terminal is on               771c at time t1, nodes 772a, 772b, 772c at time t2 and nodes
the move, at the query time ti, and the final stationary To State         773a, 773b and 773c at time tX, collectively referenced here
          Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 36 of 46


                                                        US 8,737,961 B2
                                19                                                                        20
inafter as transition state nodes 777. The probability of chang            Experiments.
ing from one transition state to another is presented as a                    Extensive experiments with certain embodiments show
number next to a dashed arrow 781 or solid arrow 783 con                   that the quality of the location-states learned by iLoc is better
necting the initial transition state to the next transition state.         than the quality of the other known approaches. It is also
The most probable path at each time step is indicated by the               demonstrated that when learning processes of other
solid arrow 783. Each transition state node 777 indicates a                approaches failed to produce reasonable predictions, iLoc
stationary From State and stationary To State in a top row.                still provides good forecasts. As for efficiency, iLoc passes the
Each transition state node 777 also indicates a probability of             data only once, whereas learning processes of other
being in that transition state and the previous transition state      10
                                                                           approaches require multiple iterations. In fact, iLoc does not
that is most likely to change to that node. The most likely                require caching any data records on the mobile device, which
previous transition state can be determined, for example,                  fits well with many data stream processing models.
from the data in the prior state and count field 270 in the                   In the experiment, certain embodiments were implemented
transition state record 260.                                               using Python. The run time reported in these embodiments
   FIG. 7B illustrates a temporal range query. In this example,       15   are measured from a P4-2 GigaHertz (GHZ, 1 GHz-109 Hz,
there are X=3 time ticks. Each node in this graph represents a             1 HZ-1 cycle per second) PC with Linux operating system
transitional State SX indicated as a pair of stationary states.            (OS). For comparisons, a Latent Dirichlet Allocation (LDA)
Therefore, at the end of the query time ticks, the most prob               model and a hidden Markov model (HMM) are also imple
able (48%) transitional state (Z2-Z1) results. If one back                 mented. The LDA and HMM models are generated by utiliz
tracks using the previous best node, one obtains the best                  ing various statistical tools from MATLABTM of MATH
sequence from time to to time tX to be: (z0), (z0-72), (z2),               WORKSTM of Natick, Mass.
(Z2–z1)}, which means that the mobile terminal is predicted                   Although LDA has shown very good performance in text
to transit to the stationary State Z2, and then start transiting to        mining domains, there are a few problems when applied to
the stationary state Z1.                                                   location context. The first problem is that LDA does not
   The complexity of the system represented by the processes          25   consider time dependencies. Each record/document is
depicted in FIG. 3 through FIG. 7A is estimated here. As                   assumed to be independent or interchangeable. Hence, LDA
determined in the experiments described in more detail                     cannot be directly used for predicting future location states.
below, the complexity is very manageable and scales well to                The second problem is that LDA does not have the semantic
a large number of users. Thus a reasonable number of servers               concept of stationary States, which represent the places that a
and hosts can service a large number of location context users.       30
                                                                           user stays. In a LDA model, a WiFi source encountered while
   In terms of storage complexity, since the set of transitional           moving will appear in both the starting and final stationary
states S consist of all possible pair of stationary states, space          states, which leads to poor clustering performance. Further
on the order of Z’, indicated as O(IZI’), is useful. To main               more, it is difficult to incrementally update the LDA model,
tain the transitional states, up to all the pair-wise transitional         especially in deciding the number of clusters and estimating
behavior from all the transitional states (P(sksi.Y.B)) would         35
                                                                           the parameters. Although other non-model based clustering
be useful. That involves O(ISI) space. If there are B temporal             algorithms like K-means or hierarchical agglomerative clus
feature-value pairs, the overall storage requirement is
bounded by O(Bx|SI'). For example, if 10 stationary states                 tering (HAC) can also be applied, they have been shown less
exist, there may be 100 possible transitional states and 10,000            accurate than model-based methods; and, these non-model
possible pair-wise transitions. Fortunately, in practice, many        40   based methods also suffer from similar problems to those of
of the transitional states are not possible (e.g., from work               LDA.
directly to vacation hotel), which drastically reduces the                    HMM is also a generative model, such that each observa
number of pair-wise transitions. Therefore, the models can be              tion is generated by a latent state variable. The latent state at
efficiently stored.                                                        a time point also depends on its previous latent state. The
   In terms of computational complexity, for every sensor             45   parameters in the HMM can be estimated by using Baum
input V that goes through the incremental state learner module             Welch algorithm, which is a generalized expectation maxi
222, the movement detection module 224 uses ON) time for                   mization (GEM) algorithm. Although modeling state transi
similarity computations. During the state mining process, a                tion is part of HMM, the states do not physically correspond
hash table is built on the transitional states S, and possible             to the location states. This leads to poor performance in pre
pair-wise changes among them. It takes O(log(Bx|SI)) on               50   dicting future movements. For HMM, the observation
average to update the models. Therefore, for each input, the               sequence is not available at the point of prediction. For
cost is O(vi)+O(log(Bx|S|-)). If the size of each input is                 example, only given the first 2 records, it is desirable to
Small, the movement detection has approximately constant                   predict the transition between the two location states. Without
cost. Therefore, the cost of processing n stream inputs is O(n             providing future observations, HMM is very unlikely to pre
log(Bx|SI)). For the large number of inputs and small num             55   dict the transition.
ber of transitional states, the overall complexity is almost                  The experiments employ GSM and WiFi sensor data,
linear with number of inputs.                                              because these two types of data have clear location sense, and
   The overall complexity of the prediction module depends                 are widely available. Experimental data was obtained by con
on how many pair of the transition states are involved between             tinuously monitoring 3 users for a period of 66 days.
two time ticks. In the worst case it can be up to |S|2. Hence the     60      A data collection client serving as location context client
worst case complexity is O(mSI'). In practice, not all the                 103 is implemented using Python for S60, and runs on S60
transition states between two time ticks are possible because              series mobile phones from NOKIA of Espoo, Finland. The
of the time constraints, which is especially true when the                 client periodically uploads the data to a server. The overall
number of time ticks X is small. Therefore, the prediction                 service is also known as NOKIA Simple Context service.
process is expected to be very efficient when the prediction          65   FIG. 8A is a diagram of location context data 800 at a client
time window is small (e.g., 1 hour), but less efficient when it            process, according to one embodiment. In the illustrated
is big (e.g., 1 day or 1 week).                                            embodiment, FIG. 8A shows a screen capture of the client
         Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 37 of 46


                                                                     US 8,737,961 B2
                             21                                                                                       22
running on a N95 mobile phone from NOKIA. The client is                                     Table 4 shows the default parameter settings used by iLoc.
highly customizable, with the capabilities of monitoring mul                             For different components, the parameters have different sen
tiple sensors (GSM, WiFi, GPS, Bluetooth, etc.) at the same                              sitivity. For instance, the threshold settings in movement
time. One interesting feature of the client is an adaptive GPS,                          detection module and stationary state portion of the incre
which uses the same movement detection module described                                  mental state learning module 226 are less sensitive than the
above to control the GPS sensing. It can smartly turn on the                             parameters used in the transitional state portion of the incre
GPS when the device is on the move, and switch it off other                              mental state learning module 226. Therefore, in the later part
wise. Although the GPS data is used to geo-tag the WiFi and                              in this section, the performance implications in changing the
GSM signal sources in the certain embodiments involved in                                parameter values are evaluated.
the experiments, it is anticipated that other embodiments                          10
further utilize the GPS data in the incremental state learning                                                           TABLE 4
module 226.
   FIG. 8B is a diagram of location context interface 850 at a                                                     Default parameter settings
server process, according to one embodiment. The interface                               Component                             Parameter             Values
850 displays the last few records of a user in panels 852, 854,                    15
                                                                                         Movement detection module            movement                 10%
856 and 858. Panel 852 displays data that indicates the use                                                                   thresholdt
identifier (ID) and other context information, such as appli                             Incremental State learning module cluster threshold to        10%
cations running or messages sent. Panel 854 displays data that                           (stationary state update)
indicates a list of WiFi and GSM transmitter identifiers (IDs).                          Incremental State learning module Minimum Support              196
Panel 856 displays a map of the user environs based on a last                            (transition state update)         Temporal Features         Table 1.
                                                                                         State Prediction Module              Time tick             10 minutes
GPS position. Panel 858 displays data that indicates alloca
tion of computer-readable storage on the mobile terminal.
  Once the data sent from the client is stored on the server,                               FIG. 10A is a graph 1000 of a ratio of moving periods to
various APIs (e.g., API 240) can be used to retrieve/download                            non-moving periods for a mobile terminal of User 1, accord
the data. Although the embodiments employed in the experi                          25    ing to one embodiment. The horizontal axis 1002 is time in
ments are built on a PC, the code can also be directly run on                            days. The vertical axis 1004 is ratio of time that the mobile
the mobile client in a real-time mode. A standard PC is used                             terminal is moving divided by the time that the mobile termi
to benchmark the performance against other alternative or                                nal is stationary on that day. Trace 1010 depicts the detection
prior art approaches like LDA and HMM.                                                   of movement based on the WiFi data stream; and trace 1020
   During the experimental time period, thousands of distinct                      30    depicts the detection of movement based on the GSM data
WiFi access points and GSM cell IDs have been observed.                                  stream. The daily movement ratio for User 1 shows the effec
FIG. 9A and FIG.9B are maps of transmitter coverage for                                  tiveness of the movement detection module 224. It is seen that
GSM cells and WiFi access points, respectively, according to                             movements are not limited only to the weekends, but include
various embodiments. These cells are geo-tagged based on                                 the weekdays as well. User 1 confirmed that the movement
one user's data and plotted on a map image 901 of the experi                       35    detection module 224 can correctly capture large move
mental area. The GSM signal source locations 903 and WiFi                                ments—especially for commuting to different locations. In
signal source locations 905 cover a very large geographic                                Table 5, the average movement ratio per day is computed for
region. It is noted that it is not sufficient to only use an                             all users. Note that the WiFi data stream can capture more
individual signal sources (e.g., a single GSM cell ID) to                                movements than the GSM data stream. This is becausea WiFi
represent a stationary State. Many of these signal sources do                      40    access point normally has Smaller spatial coverage than a
not correspond to a stationary state (e.g., they are discovered                          GSM cell, and hence this data is more sensitive to the move
during commuting); and many of them represent the same                                   ments. However, the difference is not very large, which indi
stationary state (e.g., multiple WiFi access points in one                               cates that GSM cells can also be used for movement detec
scan).                                                                                   tion.
   In Table 3, data sets for the users during the period of 2                      45
months are summarized. Table 3 shows the total number of                                                                 TABLE 5
records and the number of distinct signal Sources (e.g., trans
mitter IDs) for each user. Notice that the number of records                                                        Movement ratio per day.
for WiFi is less than GSM. This is becauseaWiFiscan is more                                      Data Stream Type          USer 1          USer 2   USer3
power consuming thana GSM scan, and hence WiFiscans are                            50
                                                                                                 GSM                        9.2%           16.2%    10.1%
done at slower rate than GSM scans. For these users, WiFi                                        WF                        12.4%           24.9%    14.2%
scanning rate is set between 2 and 5 minutes, and the GSM
scanning rate is set between 30 seconds and 2 minutes. In the
reminder of this section, focus is on User 1’s data to under                               FIG. 10B is a graph 1050 of number of stationary states for
stand how well each component works. All users’ data are                           55    a mobile terminal accumulated incrementally over time,
included to Summarize the overall performance.                                           according to one embodiment. The horizontal axis 1002 is
                                           TABLE 3
                                      Experimental Data Seta
                   USer 1                           USer 2                         USer3

Type   # records     # transmitters     # records     # transmitters   # records        # transmitters

GSM     88.204                643        50,995              1,137      67,777                625
WF      41,995              2,936        23,818              3,669      34,921              3,718
          Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 38 of 46


                                                        US 8,737,961 B2
                               23                                                                        24
time in days, as in FIG. 10A. The vertical axis 1054 is number             clusters to account for 95% of stationary time for different
Z of stationary states. Trace 1060 depicts the growth in sta               users from iLoc. Furthermore, to apply HMM and LDA effec
tionary states based on the WiFi data stream for User 1; and               tively, the number of iterations also is determined. For HMM,
trace 1070 depicts the growth in stationary states based on the            the maximum number of iterations is set to be 100. For LDA,
GSM data stream for User 1. Graph 1050 clearly demon                       a Gibbs sampler approach to training the LDA model is used.
strates that the stationary state update process of incremental            The number of the iterations for the Gibbs sampler is set to be
state learning module 226 can incrementally discover new                   500.
stationary states as data arrives. Note that the number of WiFi
stationary states is larger than the number of GSM stationary                                            TABLE 7
states. This is also expected since many places nowadays have         10
free WiFi access, but many of these access points might be                     Number of stationary states to account for 95% of stationary time.
under the same GSM cell. In Table 6, the total numbers of the
stationary States discovered by all 3 users are Summarized.                       Data Stream Type         USer 1         USer 2         USer3

                             TABLE 6                                  15
                                                                                  GSM                         6             23             10
                                                                                  WF                          5             24             12
                   Total number of stationary states.
      Data Stream Type         User 1          USer 2   USer3
      GSM                        46              95      58                   FIG. 12A and FIG.12B are graphs 1200 and 1250 of time
      WF                         86             109      83                to build probability models of transition states compared to
                                                                           other approaches, for GSM cells and WiFi access points,
   FIG. 11A and FIG. 11B are graphs 1100 and 1150 of                       respectively, according to Some embodiments. The horizontal
cumulative distribution functions of most frequent stationary              axis 1202 indicates bins for the user and modeling approach.
states for a mobile terminal accumulated incrementally over           25   The vertical axes 1204 and 1254 indicate the time in seconds.
time for GSM cells and WiFi access points, respectively,                   The model build time for GSM data stream is shown in graph
according to some embodiments. The horizontal axis 1102 is                 1200 for the HMM approach for each of the three users as bars
time in days. The vertical axis 1104 is fraction of total obser            1210a, 1210b and 1210c, collectively referenced hereinafter
Vations that are attributable to the Sum of a given stationary             as bars 1210; for the LDA approach as bars 1220a, 1220 band
state and all more frequent states. In graph 1100 for the User        30   1220c, collectively referenced hereinafter as bars 1220; for
1 GSM data stream, trace 1111 depicts the fraction of obser                the iLoc embodiments as bars 1230a, 1230b and 1230c, col
vations attributed to the first state, trace 1112 to the first and         lectively referenced hereinafter as bars 1230. The model build
second most frequent stationary states, trace 1113 to the first            time for WiFi data stream is shown in graph 1250 for the
through third most frequent stationary states, trace 1114 to the           HMM approach for each of the three users as bars 1260a,
first through fourth most frequent stationary states, trace 1115      35
                                                                           1260b and 1260c, collectively referenced hereinafter as bars
to the first through fifth most frequent stationary states, and            1260; for the LDA approach as bars 1270a, 1270b and 1270c,
trace 1116 to the first through sixth most frequent stationary             collectively referenced hereinafter as bars 1270; for the iLoc
states. The difference between traces gives the fraction attrib            embodiments as bars 1280a, 1280b and 1280c. collectively
utable to the additional stationary state. In graph 1150 for the           referenced hereinafter as bars 1280. Even with only 100 itera
User 1 WiFi data stream, trace 1151 depicts the fraction of           40
                                                                           tions, HMM takes the longest time (bars 1210 and 1260) to
observations attributed to the first state, trace 1152 to the first        train. This also shows that iLoc (bars 1230 and 1280) is about
and second most frequent stationary states, trace 1153 to the              2 to 10 times faster than LDA with Gibbs sampling (bars 1220
first through third most frequent stationary states, trace 1154            and 1270). The performance gain is mainly because iLoc is an
to the first through fourth most frequent stationary states, and           one-pass algorithm, and others require multiple iterations
trace 1155 to the first through fifth most frequent stationary        45
                                                                           over the data.
states. These graphs show how the stationary states are dis
tributed in frequency of occurrence. Each of the GSM and                      The quality of clusters from different approaches was also
WiFi graphs show a big stationary state that consistently has              examined. For User 1 the top-5 clusters (WiFi data stream) are
more than 50% of the probability. After going through the                  compared to those from HMM and LDA in Table 8, which
states manually, this state clearly corresponds to the Home           50   shows the top-3 WiFi access point IDs from each learning
state. The top-5 for WiFi and top-6 for GSM consistently                   approach. To the user, these access point IDs can be easily
account for more than 95% of the time in each day. These                   associated with some semantic meaning. In Table 9, the user
states correspond clearly to Work, and other frequently vis                tags these clusters based on the top ten WiFi IDs. For iLoc, the
ited places.                                                               user is able to identify and distinguish several interesting
  HMM and LDA learners are not incremental learners. To               55
provide a favorable comparison for these alternative                       places, including home, work and a friend's home. Also, iLoc
approaches, the HMM and LDA are trained with the full two                  correctly clusters the WiFi access point IDs near the user's
months of data, even though Such results would not be avail                usual lunch and Gym locations. Table 9 also shows the prior
able for 66 days. Another difficult question is how to decide              probabilities (support) of each cluster, which represents the
the number of clusters for the HMM and LDA approaches.                60   degree of importance of each cluster. The user agrees with the
There are different heuristics proposed in the literature. Here,           iLoc clusters associated with stationary sates. However,
a very good estimate is provided by utilizing the results from             HMM and LDA cannot clearly separate these stationary
iLoc. The number of clusters for HMM and LDA is based on                   states. For example, the WiFi ID “Home' appears in a few
the top stationary states that cover 95% of the stationary time            clusters. If these HMM and LDA clusters were selected as
of a user. The assumption is that, if either HMM or LDA will          65   stationary states, the transitional model is severely affected,
outperform iLoc, that outperforming model should discovera                 leading to poor prediction performance. Similar clustering
similar set of stationary states. Table 7 shows the number of              behaviors are observed for the other two users.
              Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 39 of 46


                                                                                US 8,737,961 B2
                                                   TABLE 8
              Top three WiFi IDs (SSIDs) for stationary states by various approaches.

Approach State 1                      State 2           State 3                   State 4              State 5
iLoc          YY Home,                WANO               HotelWireless            Aquarium             Glenbrook
              Disha,                  Kelevala          Multi-Point Access linksys,                    Homelinksys
              Dua                     noklabwl          SEASONS INN               Arthur               Kwan AP
HMM,          YY Home,                Kelevala,         YY Home,                  Aquarium,            Aquarium
              Disha,                  WANO,             HotelWireless,            dungeon,             Dungeon
              Hotel Wireless          noklabwl           Dua                      Due Net              WANO
LDA           WANO,                   YY Home,           Disha,                   Lee9,                YY Home
              Kelevala,               Disha,            YY Home,                  YY Home,             Dua
              noklabwl                Gammavista         Dua                      Gamavista            Disha




                                                  TABLE 9
                 Location context for stationary states by various approaches.
Approach State 1                 State 2           State 3            State 4                State 5

iLoc          Home (71%) Work (22%) Lunch (2%) Friend Home                                   Gym (0.3%)
                                               (1.5%)
HMM,          Home (49%) Work (26%) Home (18%) Friend Home,                                  Friend Home,
                                               Work (6%)                                     Work (1%)
LDA           Work (24%) Home (19%) Home (19%) Home (19%)                                    Home (19%)


   To fully test out the transitional model and the prediction                                         can be utilized for many real-life applications (e.g., Ad-serv
framework, a continuous set of prediction queries was formed                                     30    ing). Although the illustrated embodiments are fully incre
automatically. In this setting, the inputs from a data stream                                          mental models, statistics are assembled over several days to
Were replayed sequentially. At each sampling point, the                                                populate the posterior probabilities. The predictions were
movement detection process is invoked and two types of                                                 performed continuously on exactly two months of data. For
queries are formed. The first query type is called non-moving                                          the predictions, ifa predictor refuses to make a prediction, the
query (and labeled Qt1), such that if a user is not moving, a                                    35    predictor is considered to not have sufficient information to
query of 60 minutes time range was made. The prediction                                                make the prediction, and it is not part of the query load. This
module output a most probable transition state every 10 min                                            is reasonable since the goal is to have very accurate predic
utes until the user started to move again or the 60 minutes                                            tions rather than very broad predictions. To gain some
prediction window elapsed. The accuracy was computed at                                                insights to the prediction process, daily prediction for User 1
each time tick by comparing the predicted transitional states                                    40    were examined. If there's no predictions made for a day, it is
against the stationary state Z0. A prediction was considered                                           treated as correct choice (i.e., 100% correct for the day).
correct ifs represents the self-transitions=(z0-z0). The sec                                              FIG. 13A through FIG. 13D are graphs 1300, 1320, 1340
ond query type is called moving query (and labeled Qt2). Such                                          and 1360 of prediction accuracy for moving and non-moving
that if the user was on the move, starting from the most recent                                        transition states for GSM cells and WiFi access points,
stationary state Z0, a time range was formed that lasts until the                                45    respectively, according to Some embodiments. The horizontal
user reaches another stationary state Z1. During this time                                             axis 1302 is time in days. The vertical axis 1304 indicates the
range, S was predicted every 10 minutes. The accuracy was                                              correct prediction rate (1=100% correct prediction) for each
measured at each time tick by comparing the predicted tran                                             day at three different time ranges of 10 minutes pertick: 1 tick
sitional state S against the correct transition between two                                            (10 minutes), 3 ticks (30 minutes) and 6 ticks (60 minutes).
stationary states z0-Z1. Table 10 shows the query load for                                       50    Graph 1300 depicts tick 1 predictions as trace 1310a, tick 2
both types of queries.                                                                                 predictions as trace 1310b and tick 6 predictions as trace
                                                                                                       1310c for Qt1 queries of User 1 based on GSM data stream.
                                       TABLE 10                                                        Graph 1320 depicts tick 1 predictions as trace 1330a, tick 2
                                                                                                       predictions as trace 1330b and tick 6 predictions as trace
              Prediction request (query) load during experiments.                                55    1330c for Qt1 queries of User 1 based on WiFi data stream.
                             User 1                    USer 2                  USer3
                                                                                                       Graph 1340 depicts tick 1 predictions as trace 1350a, tick 2
                                                                                                       predictions as trace 1350b and tick 6 predictions as trace
       Type            Qt1            Qt2        Qt1           Qt2       Qt1       Qt2                 1350c for Qt2 queries of User 1 based on GSM data stream.
                                                                                                       Graph 1360 depicts tick 1 predictions as trace 1370a, tick 2
       GSM          7,973         272           4,832           142   5,292            102       60    predictions as trace 1370b and tick 6 predictions as trace
       WF           7,058         359           4.409           181   5,307            124
                                                                                                       1370c for Qt2 queries of User 1 based on WiFi data stream.
                                                                                                          Predictions based on a GSM data stream were not as good
   These two query types cover many use cases. A non-mov                                                as those based on a WiFi data stream. The main reason is that
ing query essentially asks how long a user will be staying in                                           GSM cells cover larger spatial regions. Qt1 predictions
the same stationary state, and a moving query asks if a user is                                  65     mainly test the self-transitions for different stationary states.
about to transit and to which stationary state. If iLoc can                                             The stationary states from a GSM data stream can sometimes
consistently provide accurate prediction for both queries, it                                           mix-up different stationary states if they are nearby. As a
         Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 40 of 46


                                                       US 8,737,961 B2
                               27                                                                               28
result, the self-transition model for GSM is not as good as the          transitions other than self-transition can be observed. For
one for WiFi. However, even for GSM, iLoc is still able to               instance, state1 is able to transit to state, with 63% of prob
achieve 62% overall accuracy. For WiFi data stream, iLoc                 ability. However, given the semantic meaning of the states
performs very well, and achieves 73% overall accuracy.                   shown in Table 9, they are essentially the same state. Similar
   Some days, the accuracy of predictions for Qt2 queries                conclusions can be drawn for other transitions. Therefore, to
shown in graph 1340 and 1360 is not very good (e.g., close to            have a fair comparison, only the cluster/stationary states from
O). After consulting with the users, it turns out that these days         LDA and HMM are included. As can be observed from the
mostly are weekends and vacations. Predicting these days are             results, especially for the query type Qt2, there are some
challenging due to irregular movements. However, being able              predictions for HMM and LDA. However, the accuracy is still
to differentiate these days from normal week days can               10   far behind the iLoc with default parameters (iLoc-default).
improve the prediction accuracy for those days. The GSM                  This can also be observed from the average accuracy for the
predictions were again worse than WiFi predictions. There                corresponding method listed below the approach name. For
fore, it is useful for the incremental state learning module             this set of experiments, since the full set of data is used to train
stationary state update process to discover the stationary               HMM and LDA, any incremental learning methods for HMM
states accurately.                                                  15   and LDA cannot outperform the results shown for iLoc. Fur
   Compared with HMM and LDA in the next set of experi                   thermore, being able to easily plug-in different clustering
ments, it became more evident that iLoc had Superior perfor              methods, iLoc is more flexible and open.
                                                                                             TABLE 11
                                                                    Prediction accuracies for different approaches and Settings.
                                                                         USer 1                       USer 2                               USer3



                                                average      GSM WF          GSM WiFi GSM WiFi GSM WiFi GSM WiFi GSM WF

                                                iLoc (def)   62%    7396     25%    84%.     62%    64%.    26%.     44%       71%      79%.    68%    81%
                                                61%
                                                LDA          49%    729,     18%.   22%      S5%    71%.       6%    2%        61%.     68%     5%.    11%
                                                37%
                                                HMM          42%    66%      42%.   21%.     46%.   64%.    20%.     8%        58%      73%.    2%.    21%
                                                39%
                                                iLoc-0       59%    65%       9%,   42%      61%.   67%     6%.      25%       70%      74%.    42%    4.1%
                                                47%
                                                iLoc-2       68%    729,     27%    90%.     61%.   63%.    35%      50%       73%      79%     94%    91%
                                                67%
                                                iLoc-5       59%    7396     58%.   95%,     48%.   60%     52%      72%       68%,     79%     81%    93%
                                                70%
                                                iLoc-none    68%    76%      10%.   16%.     66%.   66%.    13%      35%       83%      84%.    8%.    10%
                                                45%
                                                iLoc-man     62%    729,     25%    86%      60%.   63%.    24%      40%.      66%.     69%.    66%    81%
                                                60%



mance. Overall, iLoc predictions based on the WiFi data                                                    TABLE 12
stream was able to achieve 84% prediction accuracy, and
                                                                                    HMM State transition matrix based on Wifi data stream
GSM stream achieved 25%. Both GSM and WiFi based pre                45
diction modules made reasonable predictions for query time                                State 1     State 2        State 3          State 4      State 5
ranges up to an hour. This is sufficient for many application          State 1             37%           O%            63%               O%         O%
scenarios, for which predicting a users behavior for the next          State 2              O%          99%          O.90%            O.10%         O%
hour is extremely helpful for satisfying the user's information        State 3             82%          10%             190              79%        O%
cravings.                                                              State 4
                                                                    50 State 5
                                                                                            O%        O.S.0%         O.S.0%             36%        63%
                                                                                            O%           O%             O%              56%        44%
   Table 11 shows the overall accuracy measures for all users
under different approaches, and different parameter settings.
The first row shows the accuracies of iLoc with the default                 The second part of the Table 11 shows the accuracy of iLoc
parameters (from Table 4). Table 11 easily compares the                  when the min-Support parameter value is varied. Four settings
performance of different approaches and different parameter         55   (0%, 1% default, 2% and 5%) are tested, which are labeled
settings. Table 11 has three parts. In the first part, the perfor        iLoc-0, iLoc-default, iLoc-2, and iLoc-5. The higher the min
mance of iLoc is compared against HMM and LDA. Both                      Support, the fewer stationary states are considered in the
HMM and LDA show low accuracies that are not suitable for                transition states, and generally the greater the prediction
this prediction task. LDA only provides clustering informa               accuracy. The price for the greater accuracy is not being able
tion, which can be used as stationary states. HMM requires          60   to predict Some infrequent movements.
observations to infer the hidden states, whereas at the query               FIG. 14A and FIG. 14B are graphs 1400 and 1450 of
time instance, future observations are not available yet.                number of predictions made for different minimum thresh
Although HMM provides transitional probability distribution              olds for probability of occurrence of a stationary state (called
for different states, these transitions are mostly for self-tran         min Support), according to some embodiments. The horizon
sitions. The Viterbialgorithm will always end up with the           65   tal axis 1402 is minimum support in percent (%). The vertical
same state. To illustrate this, Table 12 shows the transition            axis 1402 is number of Qt1 queries allowed; and the vertical
matrix from a HMM model. From the matrix itself, some                    axis 1454 is number of Qt2 queries allowed. Graph 1400
          Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 41 of 46


                                                      US 8,737,961 B2
                             29                                                                      30
depicts Qt1 queries for User 1 as trace 1410a, User 2 as trace          incremental signal data stream processing modules. The effi
1410b and User 3 as trace 1410c based on the GSM data                   ciency of building and storing different user states has been
stream. Graph 1400 also depicts Qt1 queries for User 1 as               shown empirically.
trace 1420a, User 2 as trace 1420b and User 3 as trace 1420c            Hardware Descriptions
based on the WiFi data stream. Graph 1450 depicts Qt2 que                  The processes described herein for incrementally deter
ries for User 1 as trace 1460a, User 2 as trace 1460b and User          mining location context may be advantageously implemented
3 as trace 1460c based on the GSM data stream. Graph 1450               via Software, hardware (e.g., general processor, Digital Sig
also depicts Qt2 queries for User 1 as trace 1470a, User 2 as           nal Processing (DSP) chip, an Application Specific Integrated
trace 1470b and User 3 as trace 1470c based on the WiFi data            Circuit (ASIC), Field Programmable Gate Arrays (FPGAs),
Stream.                                                            10   etc.), firmware or a combination thereof. Such exemplary
   As shown in FIG. 14A and FIG. 14B, as min-support                    hardware for performing the described functions is detailed
increases, the number of the queries that can be answered               below.
decreases monotonically. At min-support 0%, iLoc can                       FIG. 16 illustrates a computer system 1600 upon which an
answer a maximum number of queries both for Qt1 and Qt2:                embodiment of the invention may be implemented. Although
however, with the worst accuracy. For Qt1, with min-support        15   computer system 1600 is depicted with respect to a particular
at 1%, iLoc is still able to answer a large portion of queries          device or equipment, it is contemplated that other devices or
with good gain in accuracy. For Qt2, at 1% min-Support, the             equipment (e.g., network elements, servers, etc.) within FIG.
number of queries dropped can be large for Some settings.               16 can deploy the illustrated hardware and components of
However, the accuracy gain is dramatic. As min-Support                  system 1600. Computer system 1600 is programmed (e.g.,
keeps increasing (e.g., iLoc-2, and iLoc-5), the number of              via computer program code or instructions) to incrementally
queries dropped also increases. The accuracy gain is only               determine location context as described herein and includes a
moderate (6% to 9% overall improvements). Therefore, to                 communication mechanism such as a bus 1610 for passing
reach the right balance, a min-support value of 1% was cho              information between other internal and external components
sen as the default.                                                     of the computer system 1600. Information (also called data) is
   The third part of Table 11 shows the effect of the temporal     25   represented as a physical expression of a measurable phe
features. The iLoc-none embodiment uses no temporal fea                 nomenon, typically electric Voltages, but including, in other
tures. The iLoc-none performs badly for Qt2 queries. This is            embodiments, such phenomena as magnetic, electromag
expected since iLoc-none does not differentiate movements               netic, pressure, chemical, biological, molecular, atomic, Sub
in different time contexts. When morning, afternoon and                 atomic and quantum interactions. For example, north and
night temporal features are added (labeled iLoc-man), the          30   South magnetic fields, or a Zero and non-Zero electric Voltage,
performance improves drastically. The performance is further            represent two states (0, 1) of a binary digit (bit). Other phe
enhanced with the full feature set (labeled iLoc-default).              nomena can represent digits of a higher base. A superposition
   FIG. 15 is a graph 1500 of average execution time to make            of multiple simultaneous quantum states before measurement
a prediction for moving and non-moving mobile terminals for             represents a quantum bit (qubit). A sequence of one or more
GSM cells and WiFi access points, according to some                35   digits constitutes digital data that is used to represent a num
embodiments. The horizontal axis 1502 indicates bins for the            ber or code for a character. In some embodiments, informa
query and signal data stream. The vertical axis 1504 indicates          tion called analog data is represented by a near continuum of
the execution time in seconds. Bar 1510 indicates the execu             measurable values within a particular range. Computer sys
tion time for Qt 1 queries based on a GSM data stream. Bar              tem 1600, or a portion thereof, constitutes a means for per
1520 indicates the execution time for Qt2 queries based on a       40   forming one or more steps of incrementally determining loca
GSM data stream. Bar 1530 indicates the execution time for              tion context.
Qt 1 queries based on a WiFi data stream. Bar 1540 indicates              A bus 1610 includes one or more parallel conductors of
the execution time for Qt2 queries based on a WiFi data                 information so that information is transferred quickly among
stream. Most of the queries complete within 5 milliseconds.             devices coupled to the bus 1610. One or more processors
With this speed, iLoc can scale nicely as a web service for        45   1602 for processing information are coupled with the bus
many thousands of users.                                                1610.
   The iLoc framework is an open framework. The illustrated                A processor 1602 performs a set of operations on informa
embodiments work well for the mobile signal environment.                tion as specified by computer program code related to incre
In other embodiments more sensor inputs are incorporated,               mentally determining location context. The computer pro
Such as accelerometer sensor data to differentiate finer grain     50   gram code is a set of instructions or statements providing
movements. In some embodiments, signal strength is incor                instructions for the operation of the processor and/or the
porated to help identify Smaller stationary states.                     computer system to perform specified functions. The code,
   The iLoc learning framework captures spatial and tempo               for example, may be written in a computer programming
ral dimensions, and is able to accurately forecast a user's             language that is compiled into a native instruction set of the
future locations in a fully automatic and incremental fashion.     55   processor. The code may also be written directly using the
Recommendation systems based on iLoc can accurately push                native instruction set (e.g., machine language). The set of
relevant information based on the predicted location informa            operations include bringing information in from the bus 1610
tion. For instance, a system can automatically fetch relevant           and placing information on the bus 1610. The set of opera
traffic information and prepare routing information when a              tions also typically include comparing two or more units of
user is about to transit to another stationary state (e.g., from   60   information, shifting positions of units of information, and
work to home) without any command from the user. Alterna                combining two or more units of information, such as by
tively, a system can Smartly push advertisements that are               addition or multiplication or logical operations like OR,
related to different stationary states (e.g., push lunch coupons        exclusive OR (XOR), and AND. Each operation of the set of
when a user is about to go to lunch). In order to generate              operations that can be performed by the processor is repre
values for millions of users, a system should be able to scale     65   sented to the processor by information called instructions,
linearly with the amount of information received. It has been           Such as an operation code of one or more digits. A sequence of
shown that iLoc is able to satisfy this requirement due to its          operations to be executed by the processor 1602, such as a
         Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 42 of 46


                                                      US 8,737,961 B2
                             31                                                                   32
sequence of operation codes, constitute processor instruc           which a variety of external devices with their own processors
tions, also called computer system instructions or, simply,         are connected. For example, communication interface 1670
computer instructions. Processors may be implemented as             may be a parallel port or a serial port or a universal serial bus
mechanical, electrical, magnetic, optical, chemical or quan         (USB) port on a personal computer. In some embodiments,
tum components, among others, alone or in combination.           5 communications interface 1670 is an integrated services digi
   Computer system 1600 also includes a memory 1604 tal network (ISDN) card or a digital subscriber line (DSL)
coupled to bus 1610. The memory 1604, such as a random card or a telephone modem that provides an information
access memory (RAM) or other dynamic storage device, communication connection to a corresponding type of tele
stores information including processor instructions for incre phone line. In some embodiments, a communication interface
mentally determining location context. Dynamic memory 10 1670 is a cable modem that converts signals on bus 1610 into
allows information stored therein to be changed by the com signals for a communication connection over a coaxial cable
puter system 1600. RAM allows a unit of information stored or into optical signals for a communication connection over a
at a location called a memory address to be stored and fiber optic cable. As another example, communications inter
retrieved independently of information at neighboring face 1670 may be a local area network (LAN) card to provide
addresses. The memory 1604 is also used by the processor 15 a data communication connection to a compatible LAN. Such
1602 to store temporary values during execution of processor as Ethernet. Wireless links may also be implemented. For
instructions. The computer system 1600 also includes a read wireless links, the communications interface 1670 sends or
only memory (ROM) 1606 or other static storage device receives or both sends and receives electrical, acoustic or
coupled to the bus 1610 for storing static information, includ electromagnetic signals, including infrared and optical sig
ing instructions, that is not changed by the computer system 20 nals, that carry information streams. Such as digital data. For
1600. Some memory is composed of volatile storage that example, in wireless handheld devices, such as mobile tele
loses the information stored thereon when power is lost. Also phones like cell phones, the communications interface 1670
coupled to bus 1610 is a non-volatile (persistent) storage includes a radio band electromagnetic transmitter and
device 1608, such as a magnetic disk, optical disk or flash receiver called a radio transceiver. In certain embodiments,
card, for storing information, including instructions, that per- 25 the communications interface 1670 enables connection to the
sists even when the computer system 1600 is turned off or communication network 105 for obtaining signal data
otherwise loses power.                                              Streams from the UE 101.
   Information, including instructions for incrementally              The term computer-readable medium is used hereinto refer
determining location context, is provided to the bus 1610 for to any medium that participates in providing information to
use by the processor from an external input device 1612, such 30 processor 1602, including instructions for execution. Such a
as a keyboard containing alphanumeric keys operated by a medium may take many forms, including, but not limited to,
human user, or a sensor. A sensor detects conditions in its            non-volatile media, volatile media and transmission media.
vicinity and transforms those detections into physical expres          Non-volatile media include, for example, optical or magnetic
sion compatible with the measurable phenomenon used to                 disks, such as storage device 1608. Volatile media include, for
represent information in computer system 1600. Other exter-       35   example, dynamic memory 1604. Transmission media
nal devices coupled to bus 1610, used primarily for interact           include, for example, coaxial cables, copper wire, fiber optic
ing with humans, include a display device 1614, Such as a              cables, and carrier waves that travel through space without
cathode ray tube (CRT) or a liquid crystal display (LCD), or           wires or cables, such as acoustic waves and electromagnetic
plasma screen or printer for presenting text or images, and a          waves, including radio, optical and infrared waves. Signals
pointing device 1616. Such as a mouse or a trackball or cursor    40   include man-made transient variations in amplitude, fre
direction keys, or motion sensor, for controlling a position of        quency, phase, polarization or other physical properties trans
a small cursor image presented on the display 1614 and issu            mitted through the transmission media. Common forms of
ing commands associated with graphical elements presented              computer-readable media include, for example, a floppy disk,
on the display 1614. In some embodiments, for example, in              a flexible disk, hard disk, magnetic tape, any other magnetic
embodiments in which the computer system 1600 performs            45   medium, a CD-ROM, CDRW, DVD, any other optical
all functions automatically without human input, one or more           medium, punch cards, paper tape, optical mark sheets, any
of external input device 1612, display device 1614 and point           other physical medium with patterns of holes or other opti
ing device 1616 is omitted.                                            cally recognizable indicia, a RAM, a PROM, an EPROM, a
   In the illustrated embodiment, special purpose hardware,            FLASH-EPROM, any other memory chip or cartridge, a car
Such as an application specific integrated circuit (ASIC)         50   rier wave, or any other medium from which a computer can
1620, is coupled to bus 1610. The special purpose hardware is          read. The term computer-readable storage medium is used
configured to perform operations not performed by processor            herein to refer to any computer-readable medium except
1602 quickly enough for special purposes. Examples of appli            transmission media.
cation specific ICs include graphics accelerator cards for             Logic encoded in one or more tangible media includes one
generating images for display 1614, cryptographic boards for      55 or both of processor instructions on a computer-readable
encrypting and decrypting messages sent over a network,              storage media and special purpose hardware, such as ASIC
speech recognition, and interfaces to special external devices,        1620.
Such as robotic arms and medical scanning equipment that             Network link 1678 typically provides information commu
repeatedly perform Some complex sequence of operations             nication using transmission media through one or more net
that are more efficiently implemented in hardware.              60 works to other devices that use or process the information. For
   Computer system 1600 also includes one or more instances example, network link 1678 may provide a connection
of a communications interface 1670 coupled to bus 1610. through local network 1680 to a host computer 1682 or to
Communication interface 1670 provides a one-way or two equipment 1684 operated by an Internet Service Provider
way communication coupling to a variety of external devices (ISP). ISP equipment 1684 in turn provides data communi
that operate with their own processors, such as printers, scan- 65 cation services through the public, world-wide packet
ners and external disks. In general the coupling is with a Switching communication network of networks now com
network link 1678that is connected to a local network 1680 to      monly referred to as the Internet 1690.
         Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 43 of 46


                                                      US 8,737,961 B2
                              33                                                                       34
   A computer called a server host 1692 connected to the                memory components described with respect to FIG.16 incor
Internet hosts a process that provides a service in response to         porated in one or more physical packages (e.g., chips). By
information received over the Internet. For example, server             way of example, a physical package includes an arrangement
host 1692 hosts a process that provides information repre               of one or more materials, components, and/or wires on a
senting video data for presentation at display 1614. It is              structural assembly (e.g., a baseboard) to provide one or more
contemplated that the components of system 1600 can be                  characteristics Such as physical strength, conservation of size,
deployed in various configurations within other computer                and/or limitation of electrical interaction. It is contemplated
systems, e.g., host 1682 and server 1692.                               that in certain embodiments the chip set can be implemented
  At least some embodiments of the invention are related to             in a single chip. Chip set 1700, or a portion thereof, consti
the use of computer system 1600 for implementing some or           10   tutes a means for performing one or more steps of incremen
all of the techniques described herein. According to one                tally determining location context.
embodiment of the invention, those techniques are performed                In one embodiment, the chip set 1700 includes a commu
by computer system 1600 in response to processor 1602                   nication mechanism such as a bus 1701 for passing informa
executing one or more sequences of one or more processor                tion among the components of the chip set 1700. A processor
instructions contained in memory 1604. Such instructions,          15   1703 has connectivity to the bus 1701 to execute instructions
also called computer instructions, software and program                 and process information stored in, for example, a memory
code, may be read into memory 1604 from another computer                1705. The processor 1703 may include one or more process
readable medium such as storage device 1608 or network link             ing cores with each core configured to perform indepen
1678. Execution of the sequences of instructions contained in           dently. A multi-core processor enables multiprocessing
memory 1604 causes processor 1602 to perform one or more                within a single physical package. Examples of a multi-core
of the method steps described herein. In alternative embodi             processor include two, four, eight, or greater numbers of
ments, hardware, such as ASIC 1620, may be used in place of             processing cores. Alternatively or in addition, the processor
or in combination with software to implement the invention.             1703 may include one or more microprocessors configured in
Thus, embodiments of the invention are not limited to any               tandem via the bus 1701 to enable independent execution of
specific combination of hardware and Software, unless other        25   instructions, pipelining, and multithreading. The processor
wise explicitly stated herein.                                          1703 may also be accompanied with one or more specialized
   The signals transmitted over network link 1678 and other             components to perform certain processing functions and
networks through communications interface 1670, carry                   tasks Such as one or more digital signal processors (DSP)
information to and from computer system 1600. Computer                  1707, or one or more application-specific integrated circuits
system 1600 can send and receive information, including            30   (ASIC) 1709. A DSP 1707 typically is configured to process
program code, through the networks 1680, 1690 among oth                 real-world signals (e.g., Sound) in real time independently of
ers, through network link 1678 and communications interface             the processor 1703. Similarly, an ASIC 1709 can be config
1670. In an example using the Internet 1690, a server host              ured to performed specialized functions not easily performed
1692 transmits program code for a particular application,               by a general purposed processor. Other specialized compo
requested by a message sent from computer 1600, through            35   nents to aid in performing the inventive functions described
Internet 1690, ISP equipment 1684, local network 1680 and               herein include one or more field programmable gate arrays
communications interface 1670. The received code may be                 (FPGA) (not shown), one or more controllers (not shown), or
executed by processor 1602 as it is received, or may be stored          one or more other special-purpose computer chips.
in memory 1604 or in storage device 1608 or other non                      The processor 1703 and accompanying components have
Volatile storage for later execution, or both. In this manner,     40   connectivity to the memory 1705 via the bus 1701. The
computer system 1600 may obtain application program code                memory 1705 includes both dynamic memory (e.g., RAM,
in the form of signals on a carrier wave.                               magnetic disk, writable optical disk, etc.) and static memory
   Various forms of computer readable media may be                      (e.g., ROM, CD-ROM, etc.) for storing executable instruc
involved in carrying one or more sequence of instructions or            tions that when executed perform the inventive steps
data or both to processor 1602 for execution. For example,         45   described hereinto incrementally determine location context.
instructions and data may initially be carried on a magnetic            The memory 1705 also stores the data associated with or
disk of a remote computer such as host 1682. The remote                 generated by the execution of the inventive steps.
computer loads the instructions and data into its dynamic                  FIG. 18 is a diagram of exemplary components of a mobile
memory and sends the instructions and data over a telephone             terminal (e.g., handset) for communications, which is capable
line using a modem. A modem local to the computer system           50   ofoperating in the system of FIG.1, according to one embodi
1600 receives the instructions and data on a telephone line             ment. In some embodiments, mobile terminal 1800, or a
and uses an infra-red transmitter to convert the instructions           portion thereof, constitutes a means for performing one or
and data to a signal on an infra-red carrier wave serving as the        more steps of incrementally determining location context.
network link 1678. An infrared detector serving as commu                Generally, a radio receiver is often defined in terms of front
nications interface 1670 receives the instructions and data        55   end and back-end characteristics. The front-end of the
carried in the infrared signal and places information repre             receiver encompasses all of the Radio Frequency (RF) cir
senting the instructions and data onto bus 1610. Bus 1610               cuitry whereas the back-end encompasses all of the base
carries the information to memory 1604 from which proces                band processing circuitry. As used in this application, the term
sor 1602 retrieves and executes the instructions using some of          “circuitry” refers to both: (1) hardware-only implementations
the data sent with the instructions. The instructions and data     60   (such as implementations in only analog and/or digital cir
received in memory 1604 may optionally be stored on storage             cuitry), and (2) to combinations of circuitry and Software
device 1608, either before or after execution by the processor          (and/or firmware) (Such as to a combination of processor(s),
1602.                                                                   including digital signal processor(s), Software, and
  FIG. 17 illustrates a chip set 1700 upon which an embodi              memory(ies) that work together to cause an apparatus, Such as
ment of the invention may be implemented. Chip set 1700 is         65   a mobile phone or server, to perform various functions). This
programmed to incrementally determine location context as               definition of “circuitry’ applies to all uses of this term in this
described herein and includes, for instance, the processor and          application, including in any claims. As a further example, as
         Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 44 of 46


                                                      US 8,737,961 B2
                               35                                                                      36
used in this application, the term “circuitry’ would also cover         and optionally sent to an antenna coupler 1835 to match
an implementation of merely a processor (or multiple proces             impedances to provide maximum power transfer. Finally, the
sors) and its (or their) accompanying Software/or firmware.             signal is transmitted via antenna 1817 to a local base station.
The term “circuitry” would also cover, for example, a base              An automatic gain control (AGC) can be Supplied to control
band integrated circuit or applications processor integrated            the gain of the final stages of the receiver. The signals may be
circuit in a mobile phone or a similar integrated circuit in a          forwarded from there to a remote telephone which may be
cellular network device or other network devices.                       another cellular telephone, other mobile phone or a land-line
   Pertinent internal components of the telephone include a             connected to a Public Switched Telephone Network (PSTN),
Main Control Unit (MCU) 1803, a Digital Signal Processor                or other telephony networks.
(DSP) 1805, and a receiver/transmitter unit including a            10
                                                                           Voice signals transmitted to the mobile terminal 1801 are
microphone gain control unit and a speaker gain control unit.           received via antenna 1817 and immediately amplified by a
A main display unit 1807 provides a display to the user in              low noise amplifier (LNA) 1837. A down-converter 1839
Support of various applications and mobile terminal functions
that perform or Support the steps of incrementally determin             lowers the carrier frequency while the demodulator 1841
ing location context. The display unit 1807 includes display       15   strips away the RF leaving only a digital bit stream. The signal
circuitry configured to display at least a portion of a user            then goes through the equalizer 1825 and is processed by the
interface of the mobile terminal (e.g., mobile telephone).              DSP 1805. A Digital to Analog Converter (DAC) 1843 con
Additionally, the display unit 1807 and display circuitry are           verts the signal and the resulting output is transmitted to the
configured to facilitate user control of at least Some functions        user through the speaker 1845, all under control of a Main
of the mobile terminal. An audio function circuitry 1809                Control Unit (MCU) 1803—which can be implemented as a
includes a microphone 1811 and microphone amplifier that                Central Processing Unit (CPU) (not shown).
amplifies the speech signal output from the microphone 1811.               The MCU 1803 receives various signals including input
The amplified speech signal output from the microphone                  signals from the keyboard 1847. The keyboard 1847 and/or
1811 is fed to a coder/decoder (CODEC) 1813.                            the MCU 1803 in combination with other user input compo
   A radio section 1815 amplifies power and converts fre           25   nents (e.g., the microphone 1811) comprise a user interface
quency in order to communicate with a base station, which is            circuitry for managing user input. The MCU 1803 runs a user
included in a mobile communication system, via antenna                  interface software to facilitate user control of at least some
1817. The power amplifier (PA) 1819 and the transmitter/                functions of the mobile terminal 1801 to send user input or a
modulation circuitry are operationally responsive to the MCU            signal data stream to incrementally determine location con
1803, with an output from the PA 1819 coupled to the               30
                                                                        text. The MCU 1803 also delivers a display command and a
duplexer 1821 or circulator orantenna switch, as known in the           switch command to the display 1807 and to the speech output
art. The PA 1819 also couples to a battery interface and power          switching controller, respectively. Further, the MCU 1803
control unit 1820.
   In use, a user of mobile terminal 1801 speaks into the               exchanges information with the DSP 1805 and can access an
microphone 1811 and his or her voice along with any detected       35   optionally incorporated SIM card 1849 and a memory 1851.
background noise is converted into an analog Voltage. The               In addition, the MCU 1803 executes various control functions
analog Voltage is then converted into a digital signal through          required of the terminal. The DSP 1805 may, depending upon
the Analog to Digital Converter (ADC) 1823. The control unit            the implementation, performany of a variety of conventional
1803 routes the digital signal into the DSP 1805 for process            digital processing functions on the Voice signals. Addition
ing therein, such as speech encoding, channel encoding,            40   ally, DSP 1805 determines the background noise level of the
encrypting, and interleaving. In one embodiment, the pro                local environment from the signals detected by microphone
cessed Voice signals are encoded, by units not separately               1811 and sets the gain of microphone 1811 to a level selected
shown, using a cellular transmission protocol such as global            to compensate for the natural tendency of the user of the
evolution (EDGE), general packet radio service (GPRS), glo              mobile terminal 1801.
bal system for mobile communications (GSM), Internet pro           45     The CODEC 1813 includes the ADC 1823 and DAC 1843.
tocol multimedia subsystem (IMS), universal mobile tele                 The memory 1851 stores various data including call incoming
communications system (UMTS), etc., as well as any other                tone data and is capable of storing other data including music
suitable wireless medium, e.g., microwave access (WiMAX),               data received via, e.g., the global Internet. The Software mod
Long Term Evolution (LTE) networks, code division multiple              ule could reside in RAM memory, flash memory, registers, or
access (CDMA), wideband code division multiple access              50   any other form of writable storage medium known in the art.
(WCDMA), wireless fidelity (WiFi), satellite, and the like.             The memory device 1851 may be, but not limited to, a single
   The encoded signals are then routed to an equalizer 1825             memory, CD, DVD, ROM, RAM, EEPROM, optical storage,
for compensation of any frequency-dependent impairments                 or any other non-volatile storage medium capable of storing
that occur during transmission though the air Such as phase             digital data.
and amplitude distortion. After equalizing the bit stream, the     55      An optionally incorporated SIM card 1849 carries, for
modulator 1827 combines the signal with a RF signal gener               instance, important information, such as the cellular phone
ated in the RF interface 1829. The modulator 1827 generates             number, the carrier Supplying service, Subscription details,
a sine wave by way of frequency or phase modulation. In                 and security information. The SIM card 1849 serves prima
order to prepare the signal for transmission, an up-converter           rily to identify the mobile terminal 1801 on a radio network.
1831 combines the sine wave output from the modulator 1827         60   The card 1849 also contains a memory for storing a personal
with another sine wave generated by a synthesizer 1833 to               telephone number registry, text messages, and user specific
achieve the desired frequency of transmission. The signal is            mobile terminal settings.
then sent through a PA 1819 to increase the signal to an                  While the invention has been described in connection with
appropriate power level. In practical systems, the PA 1819              a number of embodiments and implementations, the inven
acts as a variable gain amplifier whose gain is controlled by      65   tion is not so limited but covers various obvious modifications
the DSP 1805 from information received from a network base              and equivalent arrangements, which fall within the purview
station. The signal is then filtered within the duplexer 1821           of the appended claims. Although features of the invention are
         Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 45 of 46


                                                       US 8,737,961 B2
                             37                                                                         38
expressed in certain combinations among the claims, it is                    9. A method of claim 4, wherein delivering the service to
contemplated that these features can be arranged in any com               the mobile device based on the stationary state further com
bination and order.                                                       prises determining a type of service based on a transition state
   What is claimed is:                                                    that includes the stationary State.
  1. A method comprising:                                                    10. A method of claim 4, further comprising predicting the
  causing at least in part a receiving of signal data that indi           transition state by:
      cates a set of one or more distinct signal sources from                determining a most probable transition state at the current
     which signals are received at a mobile device for each of                 time; and
      a plurality of different times;                                       determining a most probable transition state at a future
  determining whether the mobile device is moving outside a          10
                                                                              time given the most probable transition state at the cur
      specified area at a current time of the plurality of differ              rent time.
      ent times based on the signal data;                                   11. An apparatus comprising:
  if the mobile device is determined to be not moving outside               at least one processor, and
     the specified area, then causing at least in part an incre
      menting of a count for a stationary state associated with      15     at least one memory including computer instructions, the at
     the set of one or more distinct signal sources at the                     least one memory and computer instructions configured
     current time;                                                             to, with the at least one processor, cause the apparatus at
  determining a primary set of stationary States, each station                 least to:
    ary state in the primary set associated with a frequently                  cause at least in part a receiving of signal data that
     incremented count for one or more similar sets of one or                     indicates a set of one or more distinct signal sources
      more distinct signal sources when the mobile device is                      from which signals are received at a mobile device for
      not moving outside the specified area and                                   each of a plurality of different times;
   causing at least in part initiation of delivery of a service to             determine whether the mobile device is moving outside
      the mobile device based on the stationary state.                            a specified area at a current time of the plurality of
   2. A method of claim 1, wherein determining whether the           25           different times based on the signal data;
mobile device is moving outside the specified area comprises                   if the mobile device is determined to be not moving
determining whether a measure of similarity, between a first                      outside the specified area, then incrementing a
set of one or more distinct signal Sources in a time window                       counter for a stationary state associated with the set of
ending at the current time and a second set of one or more                        one or more distinct signal sources at the current time;
distinct signal sources in a time window ending at a time            30
                                                                               determine a primary set of stationary states, each sta
earlier than the current time, is below a movement threshold.                     tionary state in the primary set associated with a fre
  3. A method of claim 1, wherein incrementing the count for                      quently incremented count for one or more similar
the stationary state further comprises:
  determining a conditional probability for each wireless                         sets of one or more distinct signal sources when the
     transmitter of the set of wireless transmitters given an        35           mobile device is not moving outside the specified
     extant stationary state;                                                     area; and
  determining a conditional probability for the extant sta                     cause at least in part initiation of delivery of a service to
     tionary state given the set of one or more distinct signal                  the mobile device based on the stationary state.
     sources based on the conditional probability for each                  12. An apparatus of claim 11, wherein determining
     wireless transmitter of the set of wireless transmitters        40   whether the mobile device is moving outside the specified
    given the extant stationary state; and                                area comprises determining whether a measure of similarity,
  updating a count of the extant stationary state if the condi            between a first set of one or more distinct signal sources in a
    tional probability for the extant state given the set of one          time window ending at the current time and a second set of
    or more distinct signal sources is greater than a cluster             one or more distinct signal Sources in a time window ending
     threshold.                                                      45   at a time earlier than the current time, is below a movement
   4. A method of claim 1, further comprising determining a               threshold.
transition state associated with a change from a first station              13. An apparatus of claim 11, wherein incrementing the
ary State to a second stationary state of the primary set of              count for the stationary state further comprises:
stationary States.                                                          determining a conditional probability for each wireless
   5. A method of claim 4, wherein the first stationary state is     50
                                                                              transmitter of the set of wireless transmitters given an
identical to the second secondary state.                                      extant stationary state;
   6. A method of claim 4, wherein determining the transition               determining a conditional probability for the extant sta
state further comprises incrementing a count for the transition               tionary State given the set of one or more distinct signal
state, wherein the count is associated with duration in the first              sources based on the conditional probability for each
stationary state and a timing context when the transition state      55
                                                                               wireless transmitter of the set of wireless transmitters
is determined.
   7. A method of claim 4, further comprising predicting the                  given the extant stationary state; and
transition state based on a last stationary state before the                updating a count of the extant stationary state if the condi
current time and a time context for the current time and a                    tional probability for the extant state given the set of one
history of occurrence of the transition state, wherein deliver       60       or more distinct signal sources is greater than a cluster
ing the service to the mobile device based on the stationary                   threshold.
state further comprises delivering the service based on the                  14. An apparatus of claim 11, the at least one memory and
predicted transition state.                                               computer instructions further configured to, with the at least
   8. A method of claim 1, wherein delivering the service to              one processor, cause the apparatus at least to determine a
the mobile device based on the stationary state further com          65   transition state associated with a change from a first station
prises determining a type of service based on communica                   ary State to a second stationary state of the primary set of
tions by the user during the stationary state.                            stationary States.
         Case 6:20-cv-00585-ADA Document 1-1 Filed 06/29/20 Page 46 of 46


                                                    US 8,737,961 B2
                             39                                       40
   15. An apparatus of claim 14, the at least one memory and
computer instructions further configured to, with the at least
one processor, cause the apparatus at least to predict the
transition state by:
   determining a most probable transition state at the current   5
     time; and
  determining a most probable transition State at a future
    time given the most probable transition state at the cur
     rent time.
                                                                 10
